Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 1 of 92 Page ID #:174




         Timothy J. Carmel, SBN 122695
     1   tcarmelzacamaclaw.com
         Michael'M. McMahon, SBN 157556
     2   mmcmahonrszcamaclaw .com
         CARMEL &�ACCASHA, LLP
     3   1908 Spring Street
         Paso Robles, California 93446
     4   Tel.: (805) 226-4148
         Fax: (805) 226-4147
     5
         Attorneys for Defendant
     6   Cambria Community Services District
         (served herein as Cambria Community Water District)
     7

     8

     9
                               UNITED STATES DISTRICT COURT

    10
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA

    11                                  WESTERN DIVISION
    12   MICHAEL WINDELER KAREN                    � Case No. 2:19-cv-06325-DSF(JEMx)
         WINDELER JOY SALEMI JEFF
    13   SCHNEIDE�,, EDNA SCHNEIDER,               ) CAMBRIA COMMUNITY
         BARBARA !\.NIGHT KENT                       SERVICES DISTRICT'S REQUEST
                                                   ) FOR
         KNIGHT �BRUCE DEPAOLA,                           JUDICIAL NOTICE rFRE 201]
    14                                             ) (FILED AND SERVED WITH
         TERRI DbPAOLA,
    15                                             � 12(b)(6) MOTION TO DISMISS)
                   Plaintiffs and Petitioners,
    16                                             )
                                                       Date:      October 2, 2019
                                                   �




         vs.                                           Time:       1 :30 p.m.
    17
         CAMBRIA COMMUNITY WATER                   )   Location:  Courtroom 7D
    18
         DISTRICT� COUNTY OF SAN                   )   Assigned to the Honorable Dale S.
    19   LUIS OBI�PO,                              )   Fiscfier
                                                   )
    20             Defendants and Respondents. )
                                               } Complaint Filed: July 24, 2019
    21

    22

    23

    24
                Pursuant to Federal Rules of Evidence 201, Cambria Community Services
    25
         District ("District") requests that the Court take judicial notice of the following
    26
         matters in connection with its Motion to Dismiss under Rule 12(b)(6).
    27

    28



               CAMBRIA COMMUNITY SERVICES DISTRICT'S REQUEST FOR
                           JUDICIAL NOTICE [FRE 201]
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 2 of 92 Page ID #:175




               1. San Luis Obispo County Superior Court ("SLOCSC") Case No.
     2   CV000325, Gregg Berge v. County of San Luis Obispo, Cambria Community
     3   Services District (see Exhibits A and B);
     4         2. SLOCSC Case No. CVO 11116, Gregg Berge v. Cambria Community
     5   Services District (see Exhibit B);
     6         3. SLCOSC Case No. CV021164, Gregg Berge v. County of San Luis
     1   Obispo, Cambria Community Services District (see Exhibit B);
     a         4. SLOCSC Case No. CV030214, Greg Allen Berge v. County of San Luis
     9   Obispo, Cambria Community Services District, et. al (see Exhibit B);
    10         5. SLOCSC Case No. CV030220, Cambria Community Services District v.
    11   Gregg Allen Berge and cross-action Gregg Allen Berge v. Cambria Community
    12   Services District;
    13         6. SLOCSC Case No. CV080497, Gregg A. Berge, Eagle Nest Capital v.
    14   Cambria Community Services District, County of San Luis Obispo, California
    15   Coastal Commission (see Exhibit C);
    16         7. SLOCSC Case No. CVl 18265, John F. Gilray, et. al v. Cambria
    11   Community Services District (see Exhibits D and E);
    rs         8. SLOCSC Case No. 15CVP0282, Kenneth Noonan, et. al v. Cambria
    19   Community Services District (see Exhibits F and G).
    20

    21   Dated: September 3, 2019               CARMEL & NACCASHA LLP
    22

    23
                                          By:
    24
                                                Tim y J. Carmel
    25                                          Mic ael M. McMahon
    26
                                                Attorneys for Defendant
                                                Cambria Community Services District
    27                                          (served herein as Cambria Community
    28                                          Water District)

                                                     2

            CAMBRIA COMMUNITY SERVICES DISTRICT'S REQUEST FOR
                        JUDICIAL NOTICE [FRE 201]
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 3 of 92 Page ID #:176




                             EXHIBIT A




                                    3 Exhibit A
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 4 of 92 Page ID #:177




       2
       3
       4

       5                                                                   81'


       6
       7                                 SUPERIOR COURT OF CALIFORNIA
       B                                   COUNTY OF SAN LUIS OB1SPO
       9
            GREGG BERGE
      10                                                  �       CV000325
                           Petitiouer/PJaintiit           )   .
      12



                                                          l
            v.                                                    R.UUNG ON DEMUR.RER TO
      12                                                          THIRD AMENDED COMPLAINT
            COUNTY OF SAN LUIS OBISPO
      13    CAMBRIA COMMJ.JNITY SERVICES
            DTSTRrCT
      14                                                  )
                           R�ondent/Defendants.
      15                                                  �
      16           Gregg Berge filed a. third ameodim complaint on November 27, ioo1. He alleges be
      17    owns property within the Cambria Community Services District ("CCSD"') tbat is zoned for
      18    residelllial development In order to develop his property, be must obtain a residential "intent to
      19    serve" letter from CCSD before be can obtain a building permit To obtain an fatent to serve
      20    letter, he must have bis name plaeed on the CCSD wait list. In November 2000, CCSD passed
      21    an ordinance providing that new applications for residcnfial wait list positions would not be
      22    accepted until further notice. Mr. Berg alleges CCSD wroogfully closed the wait list without a
      23    finding that a water shortage emcirgency condition exited. He asserts causes of action for :(1) :a
      24    writ of mandate pursuant to CC!' § 1 OBS; (2) iuve.rso condemnation; and {3) declaratory relief.
      25    CCSD demurs.
      26
      27
      '2g




                                                    4 Exhibit A
    Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 5 of 92 Page ID #:178




(
             1            The demurrer is sustained, Since he has bad several attempts to amend, this demurrer is
             2     SU&tained without leave.
             3                                                DISCUSSION
             4            1. Section 1085. CCSD demurs to the § 1085 cause of action on the ground it does not
             5     have a ministerial duty to provide Mr. Berge with water service. In a similar case, the court
             6     found there was no statutory or other authority that imposed a minL.-terial duty on the di.strict to
             7     provide water service to new customers, end thetefo� tlle petitioners failed to state a claim for
             8     mandamus relief. <Byilding Industry A9fil1. v. Marin Mlllljcipal Water Djst. (1991) 2.35
             9     Ca1.App.3d J 641, 1650; sec also� v. Pebble Beach Community Seyjces Dist (1990) .:219
           10      Cal.App.3d 229, 23Z (district propi:rly allocated permits for sewer connections).)
           11              Mr.. Berge attempts to distinguish BtriJding Industry on the ground that the clisnict in 1hat
          · 12     case had declared a water shortage e.inergency undr.r Water Code § 350 whereas CCSD declared
           13      an emergency only recently. One ofdlo issues examined in Building Jndustrv was w�ther the
           14      district bad complied with§ 350 in declaring an emergency. <Bllildjng Industry. 235 Cal..App.Jd
           15      at pp. 164Cr164B.) The court's mling that1he district did not have a ministerial duty to supply
           16      water was not praniscd on the water shortage emergency. The i::o� also examined. whether the
           17      dietrict had a ma:ndntory duty to make reasonable etfutts to augment the available water supply,
           18      and concluded it did not. (Id. at pp. 1648-1650.) Mr. Berge docsnot cite any law to shew that
           -1 Sl   the allocation ofwa.t� service to new customers can be limited only in a water shortage
           20      emer�ccy.

           21              Mr. Berge also cites Swanson v. Marin Min. Water Dist. (1976) 56 Cal.App.3d �t p. $24.)
           22      This observation, however, does not impose a minit.te.rill duty to provide water service.
           23              As; another basis   for a mimsterlnl duty, Mr. Berge cites Govemmeat Code §61600, which
           24      provides fur the creation of community services districts. The ttatute states that a distriet "'may
           25      exercise the powers granted for aey of the following purposes ... to SUpPly the .inhabitants of the
           26      district with water ... " (Gov. Code §61600(a}.) The language of the stanite does not impose a
           27




                                                           5 Exhibit A
          Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 6 of 92 Page ID #:179




    •··
(                   duty to provide water. Herc. as in Building Industzy, Mr. Berge fails to identify a statute that
                2   imposes a ministerial duty on CC.SD to provide him with water service.
                3          Plaintift1petitionci:'s £in.al argument is tbat, assuming the decision to close the list was
                4   legislative/quasi-legislative, that decision served no district governmental purpose or at most it
                5   served an illegitimate purpose (slow growth), citing SW;mson. mma.,. It is true that the CCSD's

                6   Ordinance 2-2000 dovetails with the Cvunty's Ordiaance 2477 (growth management), but Mr.
                7   Berge alleges no factors or Inferences that the sole purpose was to regulate growth, especially in
                8   light of the five legitimate, declared reasons for the ordinance set forth at Section l.D. Therefore,

                9   the demurrer to the first cause of action is sustained.
               10          2. Inverse Coud.emuatJon. CCSD contends the second cause of action for inverse
               11   condemnation fails because the denial of placement on the wrut 1ist daes not mnount to a�-
               12   A govermneut regulation tbat deprives a landowner of all economically viable use of the land
               13   may constitute a regulatory taking of property which requires just eompensation. (Ali v, �
               14   L2.§ Angeles (1999) 77 Cal.App.4th 246, 250.) In� v. State ofCalifumir., the court
               15   concluded that when the Deparbnent of Health Services required the eeunty to impose a
               16   moratorium on neiw water serviee connections, it did not amount to a. taking of real property
               17   bccnuse the property had never had water service, and thus the moratorium did not take or
               18   damage any property value already held by the owners. (Gi)bert v. Stgte of Callfomia (1990) 218
               19   CaLApp.3d 234, 256.) Similarly, here, tb.c economic viability of Mr. Bergc's property is the
               20   same both before and after CCSD's failure to issue a ''will serve" letter: Mr. Bei·ge holds
               21   property that did not have water service and that docs not now. Umier Q.ill!.m, because the stntus
               22   of the property remains the same. no taking hes occurred.
               23           Mr. Berge agiun attempts to distinguish� on the ground a water shortage
               24   emcrgen�y had been declared in that case. This fact, however, did not factor into the court's
               25   decision on the takings issue. (ailbe;t. 218 Cal.App.3d at pp. 249-259.} Rather, the court relied
               26   on the dis�ction between the rights of existing customers versus those of potential users. (Id. at
               27
               28                                                     -3·




                                                               6 Exhibit A
         Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 7 of 92 Page ID #:180




    .'
(                   p. :2.51.) Under Gilbert, the demurrer is sustained.
               2            3. Declaratory Ile.lief. CCSD demurs to the third cause for declaratory relief on the
               s    ground it is simply a restatement of the first cause of action. lfMr. Berge cannot state a claim for
               4    mandamus relief, then a declaratozy judgment will not be of any benefit to him. He cannot. The
               s    demurrer to this cause is sustained.
               G            4. New Basis for Claim. ln opposition, Mr. Berge asserts a new cleim: tllat a
               7    conditionai certificate of COtDpliancc issued to him in 1989 gives him the right to be placed on
               8    the wait list. ntere docs not a'PJ)ear to be any correlation between the issuance of a certificate of
               9    comp�iancC'I ancl the wait list for water service. This argumi,nt does not provide a basis upon
              10    whfo'ti to state a cause of action,
              11
              12    DATED: March 28, 2002
              13
              14
              15
              16
(
              17
              18
              19
              20
              :21
              22
              23
             •24

              25
              26
              27
              2.8




                                                              7 Exhibit A
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 8 of 92 Page ID #:181




                                     _JPER�OR COURT OF CALIFORN;
                                      CO'IJl,lTT OF SAN LUIS OB�SPO
                                       uniimited Civil Djvision

                                        CERTIFICATE OF MAILING


    GREGG l3ERGE

           vs.                                                        CV00032S

    COUNTY OF SAN LUIS OBISPO


                 Eal1, ciayton D.
                         Attorney for DefeDdant
                 HALL. &. HEIAT'l'
                 1194 Pacific Street, Suite ioo
                 San Luis Obispo      CA 93401 0000
                 Orton, Jmi:ie& B, Deputy County Caun�el
                      AtroJ.'1ley for Defenda.nc
                 County of San Luis Ohispo
                 Rm 386 County Gove:rnment Center
                 San Luis Obispo         CA 93408 0000
                 Montandon, �t:btn:-
                      Attor.ney for Defendant
                 MONTANDON . & FLEISHMAN    .
                 204 Sast Cook Street
                 Santa Maria          . CA 93454
                 Eldridg•,· Paul J
                         At�orney tor Plaincif£
                 TYL.ER, DOR.SA & ELDRIDGE, LLP
                 41877 Enterprise Circl� North Ste 200
                 Temecula                     CA. 92590




   Under peualty of pe�ury, I hereby certify that I deposited in the United
   States mail, at San Luis Obispo, California, first class postage prepaid, in
   a sealed e.t.t't/elope, a copy of the foregoing addressed to each cf the above
                                              OR
   If counsel has a pickup box in the courthouse that a copy �as placed in
   said pickup box t�is date.
   WA�outive
             Officer
   by            •   .       .   , Deputy          Dated.




                                              8 Exhibit A
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 9 of 92 Page ID #:182




                             EXHIBIT B




                                    9 Exhibit B
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 10 of 92 Page ID #:183




                              SUFEIUOJ.o.. COURT OF THE STATE OF CALL                  RNlA
                                         COUNTY OF SAN LUIS OBISPO

    DATE: June 24, 2003                                                                   DEPARTMENT NO. VMB

    PRESENT; HON. MA:RTD'l' L TANGEMAN, JUDGE                                       JoArme Miller, DEPUTY CLERK

                    'BAn,IFF                                                                              I   REPORTER


       nTLE                                                     COUNSEL

       GlmGG ALLEN BERGE,                                       In Pro Per

                                             PLAINTIFP(S)

                                vs.
       COUNTY OF SAN LUIS OBISPO.                               Molly Thunnond, for Dofendant County of San Luis
                                                                Obispo
                                           DEFENDANT(S)         David Pleishman, fur Defendant CCSD

                                                                                            ACTION NO.: CV 030214

    P.ROCBEJ>lNGS: RULINGS ON SUBMITTED MATI'BRS

     Various motions in this matttr were properly noticed or continued and came on for hearing on June 24, 2003. After
     consideraticc of all of the papen; filed in support of and in opposition IO the following motions, and the arguments
     of the parties and/or counsel, the Coun now rules as follows:

                                           REQUEST FOR mptCIAL NOTICij
     In jts mQtions, Cambria Community Services Disnict requested that this Court talce judicial notice of the records
     Bild files in the following files of the San Luis Obispo Superior Court:

     CV000325
     CV011116
     CV021164

    . The Court, on its own motion, proposed to take judicial notice oftbe files in Actions CV 000325 and CV 021164
      on June 17, 2003, i:n connection with the County's demurrers; end the County also requested that the Court take
     judicial notice of those files. The Court continued the hearing on tho Couaty's dcmurier one week to allow
      Plaintiff's preparation for, and response to, this proposal to take ju.dk.ial notice.

     No opposi1ion to the requests (or proposal. by fhe Court on its own motion) bas been received, The Court has taken
     judicial notice of the contents of the files in CV 000325, CV 011116 and CV 021 !64 .. The Court has also tabn
     judicial notice of Ordinance No. 2477 of the County of San Luis Obispo (attached as Exhibit E to CCSD's request
     for Judicial Notice),




                                                      10 Exhibit B
         Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 11 of 92 Page ID #:184




             BERGE v, COUNTY OF SAN LUIS OBISPO                                                                      June 24, 2003
             CV030214                                                                                                  Page 2 of3

                                 CAMBRIA COMJyfUNITY SERVICES DISTRICT MOTION FQR ORDER
                                       DECLARING PLAINTIFF A VEXATIOUS LffiGANT
             The motion is granted, based upon Cade of Civil Procedure §39l(b)(2). The Court finds that there is no reasonable
             probability 1hat Plaintiff will prevail agajnst Cambria Community Services District in this litigation, for the reasons
             set forth below. Plaintiff shall be required to fw:nisb security in favor of the Cambria Conununity Services District
             in the amount of $15 ,000.00 by July 10, 2003, as a condition of continued litigation of this action, pursuant to
             C.C.l'. §391.3. lo edditLon, P.laintiff sball be prohibited from filing further actions or lawsuits on bis own behalf;
             in propria persona, against Cambria Community Services District, in the courts of this stare, without first obtaining
             leave of the presiding judge of the court where the litigation is proposed to be flied, pursuant to C.C.P. §391.7.

                                      CAMBRIA CQMMJJNITV SERVICES WSTRICTDBMURRER
             The demurrer of the Cambria Commwtlty Services District to Plaintiff's Complaint/Petition for Writ of Mandate,
             Inverso Condemnation, end Declaratory Relief is sustained without leave to amend OD the following grounds:

             1.    All of fhc claims and causes of action are barred for the same reasons as set forth at length in the Ruling
             on Demurrer to Third.Amended Complaint in SBll Luls Obispo County Superior Court Action CV 000325; and/or

             2.        All of the claims and causes of action arc barred by res judicata and/or colla1e� estoppel,

                                                           COUNTY DEMURRER
    ..
f            The demumr of tbe      Coun1iY of San Luis Obispo to Plaintiff's Complaint/Petition for Writ of Mnndatc, Inverse
             Condemnation, end Dcclar.l.tozy B.olitfis Sllstaini:d without leave to amend on the following grounds:

              1.       All of the claims and causes of action arc baned by res judicata and/or collateral estoppel, having already
             been ootermined adversely to Plaintiff;

             2      As tu all of the claims and causes of action, the County is immune from liability under Oovemmcut Code
             § 818.4; and/ or

               3.                                                                any
                       Plaintiff has failed to establish that he has (or can) allege duty on the part of the County to provide or
             · issue the requested water r:ntidement, and accordingly each claim and cause of action against the County must fail,

                                                    PLATNTIFF'S MOTION IQ AMEND
             Plaintiff filed a motlan to amend on June 20, 2003, scheduling a hearing far two (2) court days later, i.e, 1mie 24,
             2003. The motion is denied without pn,judioe as untimely and without adequate notice.

              Counsel for Couoty shall prepare an order of dismissal based upon the sustaining of its demurrer without leave to
              amend,

              CotlOSel for Cambria Community Services District shall prepare an order granting its motion 'to declare Plaintiff
              a vexatious litigant consisteat with the terms hertof, and an order of dismissal based upon the sustaining of its
              dcmw:rec withO'llt leave to amend.               ·




                                                                11 Exhibit B
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 12 of 92 Page ID #:185




     BER.OE v. COUNTY OF SAN Lt.J ..... OBISPO                                              June :.!4, lUUJ
     qv 030214                                                                                Page 3 of3

     Counsel for Cambria Comm.unity Services District shall pl'cpare a proposed judgment.




                                                  12 Exhibit B
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 13 of 92 Page ID #:186




                              EXHIBIT C




                                    13 Exhibit C
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 14 of 92 Page ID #:187




           l                                                                            FILED
           2
                                                                                       OCT 03 2008
           3




           6



           a                                SUPERIOR COURT OF CALIFORNIA
           9                                   COUNTY OF SAN LUIS OBISPO
          lO

          u    GREGG A. BERGE, an individual;                           Case No.: CV 080497
          12   EAGLE NEST CAPITAL. LLC, a
               Ce1ifornia Limited Liability Company; and                ORDER SUSTAINING DEMURER
          13   DOES l through I 0,000, inclusive,                       WITIIOUT LEAVE TO AMEND AND
          14
                                                                        DENYING MOTION FOR SANCTIONS
                                          Plaintiffs,
          H,   vs.
          l6
               CAMBRIA COMMUNITY SERVICES
          17   DISTRICT; COUNTY OF SAN LIBS
               OBISPO; CALIFORNIA COASTAL
          18   COMMISSION; and DOES 1-100,
          19   inclusive,

         .20                              Defendants.
          21

          22            Plaintiffs Gregg Berge (14Bcrge") end Eagle Nest Capital, LLC ("Eagle Nest")
         2:i   bring this action for inverse condemnation and breech of contract against Cambria
          24   Community Services District ("CCSD").1 CCSD demurs to the complaint and brings a
         25    motion for sanctions (CCP § 128. 7). Plaintiffs oppose the demurrer and the sanction
         26    motion. Following oral argument, the Court took the matter under submission. Having
          21   fully considered the briefs and arguments of counsel, the Court's ruling follows.
         28

                                 I    Although the complain: 11nempt.s to include opproximately I 0,000 similaTly sl�
               Doe plain1iffs, the case is not pleaded as a class action or representative suit, Therefore, plaintiffs
               identified as "Doe plnintlffit do not have standing to sue.




                                                          14 Exhibit C
        Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 15 of 92 Page ID #:188




                   1
                                                                 rue DEMURRER
                   2
                                Plaintiffs allege that the CCSD has taken their property without compensation as
                   3    a result of its refusal   10   issue an "Intent to Serve" letter, which plaintiffs must possess in
                        order to obtain a Minor Use Permit from the County. CCSD argues plaintiffs are unable
                   5
                        to assert a claim for inverse condemnation ngainst CCSD because                   it does not have the
                   6
                        authority to issue land-use permits. CCSD also argues that its actions in declaring a
                   7
                        Water Code §350 emergency, adopting Ordinance No. 2-2000 and/or considering the
                   fl
                        proposed Buildout Reduction Program do not constitute a taking. Rather, CCSD asserts
                   9    that its actions involve watm" and sewer service.
                  10
                                This is not the first time this Court has addressed the inverse condemnation cause
                  11    of action. Indeed, this is the flflJ, time in eigh: years that Berge bas pursued this claim,
                  l.2
                        as a result of which Berge bas been deemed a vexatious litigant under CCP §3.9l(b)(2).1
                  13
                        Moreover, the doctrine of"[r]es judicata prohibits the relhlgation of claims and issues
                  l.4
    '                   which have already been adjudicated in an earlier proceeding. The doctrine bas two
(                 15    components. "In its primary aspect the doctrine of res judicata [ or 'claim preclusion']
                  16
                        operates as a bar to the maintenance of a second suit between the same parties on the
                  17
                        same cause of action." The secondary aspect is "collateral estoppel" or "issue
                  10
                        preclusion," which does not bar a second aotion but "precludes a party to an action from
                  19
                        relitigating in n second proceeding matters litigated and determined in a prior
                  20
                        proceeding." "[Citations.]" (Kelly v, Vons Companies, Inc. (l 998) 67 Cal.App.4th
                  21    1329. 1335.)
                  22
                                On three prior occasions this Court has sustained demurrers without leave to
                  23
                        amend as to Berge' s inverse condemnation cause of action. An order sustaining 11
                  24
                        demurrer in a prior action is a final judgment for purposes of issue preclusion (Border
                  25
                        Business Park, Inc. v. City ofSan Diego (2006) 142 Cal.App.4th 1538, 1564.) Berge is
                  26
                        precluded under the res judicata and collateral estoppel doctrines from now pursuing bis
                  27    inverse condemnation claim.
                  2B

                                         2
                                             At CCSD's request. the Court lakes Judicial notice oft.he contf!llts ofthe files in
                        CV 000325, CV OJ JI 16, CV 021164, CV 030214 undCV 030220.


                                                                             2




                                                                  15 Exhibit C
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 16 of 92 Page ID #:189




           l           With respect to Eagle Nest, the pleadings portray this limited liability
           2    corporation as being in the same position as Berge, and aggrieved by the same factual
           3    scenario. Eagle Nest fails to articulate any unique facts or arguments relative to its
                claim. Because Eagle Nest is in privity with Berge, and because Eagle Nest does not
           5    provide any distinction between it and Berge to refute the appearance of an "identity or
           6    community of interest," issue preclusion bars Eagle Nest from attempting to relitigate
           7    the same issue. (California Phys/r:Jan.fi' Service v. .Aoki Diabetes Research (2008) 163
           8    Cal.App.4th 1506, 1522.)
           9           In order to avoid the bar of res judlcata and collateral estoppel, plaintiffs now
          10    attempt to paint the inverse condemnation cause of action as a "land-use dispute" rather
          11    than a "water-law issue." Initially. as plaintiffs must concede, Colifomia law does not
          l.2   recognize potential water use as a compensable property right. (Gilbert v. Stale of
          13    California (1990) 218 Cal.App.3d 234, 250.) Without going through each analytical
          14    step, the Cow1 concludes that the facts here are very similar to those in Giibert, such that
          15    Gilbert controls the outcome:
          16
                               In a regulatory taking case such as this where the government
          17                   action does not physically appropriate. invade or damage
          18
                               appellants' property; where appellants had no recognized property
                               interest in the very improvement, the denial of which allegedly led
          19                   to extinction of all viable use of their land; and where we cannot
                               meaningfully characterize the public action as coming within the
          20
                               field of regulating or restricting lend use, we conclude the state has
          21                   not, in any constitutional sense, caused the purported extinction.
          22            Moreover, as stated by the Court in its ruling on CCSD's demurrer in Berge's
          23    first action (CV 000325): "Mr. Berge holds property that did not have water service and
          24    that docs not now." There has been no change in plaintiffs' status. Plaintiffs' do not
          25    have a right in potential waler service. Plaintiffs' complaint confirms plaintiffs'
          26    properties were never on the "waiting list." Whether termed "land-use" or "water-law,"
          21    plaintiffs' claim is fundamentally premised upon an alleged taking of plaintiffs' property
          28    through.CCSD's refusal to provide an "Intent to Serve" Letter for water end sewer



                                                              3




                                                   16 Exhibit C
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 17 of 92 Page ID #:190




           1   service. A potential water user has no absolute right to water service, so CCSD's
           2   actions have not resulted in any taking.
           3          The only "new" fact alleged by plaintiffs is a reference to the CCSD's Buildout
               Reduction Program, which appears to be connected with CCSD's Water Master Plan.
               However, plaintiffs' complaint merely alleges that the CCSD "intended to adopt" the
           6   Buildout Reduction Program, and does not claim that it has ever been adopted or
           7   implemented. See Complaint 142. Until such time as a specific program is actually
               adopted and instituted, the Court "cannot meaningfully characterize the public action as
           9   coming within the field of regulating or restricting land use." Gilbert, 218 Cal.App.Jd at
          10   250.
          11          There is another procedural barrier to consideration of the merits. Plaintiffs'
          12   status is the same as it was back in November 2000 when CCSD passed Ordinance No
          13   2�2000. Plaintiffs never were members of the waiting list and never did become
               members. It is long past the time for bringing 11 claim for inverse c:ondemno.tion based
          15   upon infirmities with respect to Ordinance No 2-2000. The claim for inverse
          16   condemnation is barred by the st4tute of limitations.
          11           In sum, CCSD' s demurrer to plaintiffs' inverse condemnation cause of action is
          18   sustained without leave to amend on the grounds ofresjudicata, collateral estoppel, and
          19   the statute oflimitations. Further CCSD's actions to date do not amount toe. talting of
          20   any compensable property right
          21           With respect to the contract cause of action. plaintiffs fail to establish
          22   compliance with the mandatory government claims filing requirement. (Lozada v. City
          23   and County o/San Francisco (2006) 145 Cal.App.4th 1139, 1152.) Moreover, for the
          24   reasons set forth above, plaintiffs' breach of contract claim is barred by the applicable
          ZS   four year statute of limitations. Finally, plaintiffs fall to provide any authority to support
          26   their contention that a "special assessment" may be ihe basis for a breach of contract
          27   cause of action, CCSD' s demurrer to plaintiffs• cause of action for breach of contract is
          ZB   sustnined without leave to amend.



                                                             4




                                                   17 Exhibit C
    Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 18 of 92 Page ID #:191




               l                                    MOTION FOR SANCTIONS
               2            Pursuant to CCP §128.7, CCSD seeks sanctions (attorneys' fees) against
               3    plaintiffs and their counsel in the amount of $14, 154 for filing a frivolous complaint
                    against CCSD that was motivated by an improper purpose. The District contends that
               s    plaintiffs' suit is totally meritless, and, further, that plaintiffs have violated various
               6    ethical and legal restrictions in recruiting additional plaintiffs for the purposes of
               ,    bringing additional legal actions.3
               e            CCP § 128. 7{b) is an implied certification that the pleading is being presented for
               9    a proper pUJJJOSe, with legal merit and evidentiary support. ..This certification is
              10    designed to create an affirmative duty of investigation as to both Jaw Bild fact. and thus
              l.l   to deter frivolous actions and costly meritless maneuvers. (Citation)" (Weil & Brown.
              12    California Practice Guide, Civil Proc. Before Trial, 9:1158.)
              13            In terms of the merits, plaintiff's are convinced that recent activities by CCSD
              14    have converted this matter from a water issue to a land use issue under Gilbert v. State of
\             lS    California() 990) 218 Cal.App.3d 234. While the Court disagrees with plaintiffs'
              16    interpretation of1he facts and legal analysis, plaintiffs' position does not warrant
              11    sanctions.
              18            With respect to an alleged improper purpose for bringing suit, CCSD represents
              19    and presents evidence that plaintiffs, through UnClog Cambria, LLC, are "capping" for
              20    plaintiff's' counsel in violation of Bus. & Prof. Code §6150, and are "sharing" fees in
              21    violation of Rule 1-320 of the Rules of Professional Conduct. Plaintiff's counsel
              22    vehemently disputes these allegations. This may or may not be a matter for the State
              23    \\\
              24    \\\
              25    \\\
              26    \\\
              27

              28                      J While the Court expressed procedural coneems ol oml argument, CCSD did in Iii.ct
                    comply with lhc 21-dny "safe harbor" provision. On August 5, 20011, CCSD served plnintiffwlth the
                    motion fur sanctions. On August 27, 2008, CCSD filed the motion for snnctlons.



                                                                       5




                                                          18 Exhibit C
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 19 of 92 Page ID #:192




               Bar to investigate, but the evidence presented docs not establish that plaintiffs' actions in
           2
               filing the subject complaint. are solely for improper purposes.


               \\\
           s   DATED: October 3, 2008
           6

           7

           e
           9
               CSC/lk
               W:1COURTOl'S\LKING\JUOOESCRANDAL1.ICV080497·BEROE.doc
          lO

          ll

          12

          13

         l.f

          15

         l.6

          17

          18

          19

          20
          21

         22

         23

         2.f



         26

         27

         20




                                                           - 6




                                                    19 Exhibit C
     Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 20 of 92 Page ID #:193




                             STATE OF ..;ALrPORNIA, COUNTY OF SAN L��s OBISPO
                                                 Civil D:i.vision

                                          CERTIFICATE OF MAILING


         GREGG BER9E
                  vs.                                                      CV080497

            CAMBRIA COMMON'!TY SERVICES DI.STRICT


                        Linehl!.ll, Andrew P'
                             Attorney for Plaintiff
                        LINEHAN & ASSOCIATES
                        42225 Remington Ave, Ste 5
                        Temecula              CA 92590
                        Bowen, Stephanie A.
                             Attorney for Defendant
                        HALL, HJ:EATT & CONNELY
                        1319 Marsh St. 2nd Floor
                        San Luis Obispo       CA 93�01
                        Olivas, Daniel
                              Attorney for Defendant
                        Office of Attorney General
(                       300 South Spring St., Suite soo
                        Los Angeles          CA 90013
                        Montandon, Arthe!r R..
                              Attorney for Defendant
                        , P.O. BOX 65
                        Cambria                   CA 93428

                        •     At:t.ached Pleading:
                        order sustaining Demurrer Without Leave
                        to Amend & denying Motion for Sanctions
                        10/3/0B


       Under penalty of perjury, I hereby certify that I deposited in the United
       States mail, at San Luis Obispo, California, first class postage prepaid, in
       a sealed envelope, a copy of the foregoing addressed to each of the above
                                        OR
       If counsel has a pickup box in the Courthouse that a copy was placed in
       said pickup box this date.
       SUSAN MATHERLY, Court Executive Officer

       by
                        �
                            11 �           ,   Deputy        Dated:




f
'•




                                                   20 Exhibit C
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 21 of 92 Page ID #:194




                                 EXHIBIT D




                                    21 Exhibit D
      Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 22 of 92 Page ID #:195


                                                                                                                                                      SUM-100
                                               SUMMONS                                                                    FOR COURT USE ONLY
                                                                                                                      (SOLO PARA USO DE LA CORTE}
                                      (CITACION JUDICIAL)
 NOTICE TO DEFENDANT:
 (AV/SO AL DEMANDADO):
  Cambria Community Services District, a California Community Services                                               FILED
  District, and Does 1-50
 YOU ARE BEING SUED BY PLAINTIFF:                                                                                   SEP 26 2011
 (LO ESTA DEMANDANDO EL DEMANDANTE):
  John F. Gilray, Donald C. Berry, and Mary E. Craighead, as trustee

   NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
   below.
     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
  case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
  Online Self-Help Center (www.courtinfo.ca.gov/se/fhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
  the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
  may be taken without further warning from the court.
      There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
  referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
  these nonprofit groups at the Cal�omia Legal Services Web site (www.lawhelpcalifomla.org), the California Courts Online Self-Help Center
  (WW11V.courtinfo.ca.govlselfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
  costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 1AVISOJ Lo han demandado. Si no responde dentro de 30 dlas, la carte puede decidir en su contra sin escuchar su version. Lea la informaciOn a
 continuaciOn.
     Tiene 30 DIAS DE CALENDARIO despu6s de que le entreguen esta citacion y papeles legates para presentar una respuesta por escrito en esta
 corte y hacerque se entregue una copia al demandante. Una carla o una /Jamada telef6nica no la protegen. Su respuesta porescrito tiene que estar
 en fonnato legal correcto si desea que procesen su caso en la carte. Es posible que haya un fOrmulario qfie usted pueda usar para su respuesta.
 Puede encontrarestos forrhularios de la corte y mas informaciOn en el Centro de Ayuda de las Carles de California (www.sucorte.ca.govJ, en la
 biblioteca de teyes de su condado o en la carte que le quede mas cerca. Si no puede pagar la cuota de presentaciOn, pida al secretario de la corte
 que le de un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le
 podfa quitar su sue/do, dinero y bienes sin mas advertencia.
    Hay otros requisitos /egales. Es recomendable que /lame a un abogado inmediatamente. Si no conoce a un abogado, puede lfamar a un servicio de
 remisi6n a abogados. Si no puede pagar a un abagado, es posib/e que cumpla con los requisitos para obtener servicios legates gratuitos de un
 programa de servicios /egales sin fines de lucro. Puede encontrar estos grupos sin fines de /ucro en el sitio web de California Legal Services,
 (www.lawhelpcalifomia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniflndose en contacto con la carte o el
 co/egio de abogados locales. AVISO: Parley, la corle tiene derecho a rec/amsr las cuotas y los costos exentos par irnponer un gravamen sabre
 cualquier recuperaci6n de $10, 000 6 mas de valor recibida me diante un acuerdo o una concesiOn de arbitraje en un caso de derecho civil. Tiene que
 pagar el gravamen de la carte antes de que la carte pueda desechar el caso.
The name and address of the court is:                                                                     CASE NUMBER:
                               San Luis Obispo County Superior Court
(El nombre y direcci6n de la carte es):                                                                   (N,mero   •t,11 0 5 7 6
 1035 Palm Street San Luis Obispo, CA

The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
                                                               o def demandante que no tiene abogado,
(El nombre, la direcci6n y el numero de tetetono de/ abogado def demandante,                                                                   es):


                                                                                          ·�fl\Yu �AN MATHFRlY ,s, o ' Je!A,,..
 Craig M. Collins, Bll@.Collins LLP, 707 Wilshire Blvd, Suite 4880, Los Angeles, CA 90017
                                   ;)tr'   2 6 2011
DATE:       9/26/201 I                                                           Clerk,                                                      a..nc;:li'1,uty
 (Fecha)                                                             (Secretario)                                                                     (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citati6n use el formulario Proof of Service of Summons. (POS-010)).
                                           NOTICE TO THE PERSON SERVED: You are served
                                           1. D as an individual defendant.
 {SEAL]

                                           2. D as the person sued under the fictitious name of (specify):


                                           3. []'.] on behalf of (specify):
                                              under:   D     CCP 416.10 (corporation)                     D         CCP 416.60 (minor)
                                                       D     CCP 416.20 (defunct corporation)             D         CCP 416.70 (conservatee)
                                                       D     CCP 416.40 (association or partnership)      D         CCP 416.90 (authorized person)
                                                     []'.] other (specify): Public entity
                                           4. []'.] by personal delivery on (date): September        26, 20 I I
                                                                                                                                                        Pa e1of1
Form Adopted for Mandatory Use                                          SUMMONS                                                Code of CM! Procedure§§ "412.20, 465
  Judicial Council of Califorrua                                                                                                               www.oourlinfota.gov
 SUM-100 [Rev. July 1. 2009]




                                                                              22 Exhibit D
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 23 of 92 Page ID #:196



   1         BLUM    COLLINS LLP
                  THE AON CENTER
   2            707 WILSHIRE BLVD.
                     SUITE4880
   3           LOS ANGELES, CA 90017
             TELEPHONE (213) 572-0400
   4             FAX(213)572-0401
          CRAIG M. COLLINS, BAR NO. 151582
   5          GARY Ho, BAR No. 229995


   6   Attorneys for Petitioners/Plaintiffs

   7

   8                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
   9                        FOR THE COUNTY OF SAN LUIS OBISPO

  10

  11
       JOHN F. GILRAY, an individual;                       Case No.
  12   DONALD C. BERRY, an individual; and
  13   MARY E. CRAIGHEAD, as trustee, an
       individual,
  14
                     Petitioners and Plaintiffs,            PETITION FOR WRIT OF
  15                                                        MANDATE
                                                            (CODE CIV. PROC.§§ 1085 AND
  16                                                        1094.5) AND
  17         vs.                                            COMPLAINT FOR DAMAGES

  18   CAMBRIA COMMUNITY SERVICES
       DISTRICT, a California Corrununity
  19
       Services District, and DOES 1-50,
  20                                                        Case Filed:
                     Respondents and Defendants.            Trial Date: None set.
  21
  22
  23
  24

  25
  26

  27

  28

                             Petition for Writ of Mandate (Code Civ. Proc. 661085 and 10945) and Comnlaint




                                             23 Exhibit D
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 24 of 92 Page ID #:197



       1
                         Petitioners/Plaintiffs John F. Gilray, Donald C. Berry, and Mary E.
       2
           Craighead, as trustee, allege the following on information and belief:
    3
    4
                                                      THE PARTIES
    5

    6
               1.         Petitioners/plaintiffs John F. Gilray, Donald C. Berry, and Mary E.
    7
           Craighead, as trustee (collectively, "Petitioners") are, and at all relevant times were,
    8      owners of three parcels of land that are the subject of this action (the "Properties").
    9      These Properties are located in the City of Cambria, in San Luis Obispo County,
   10      California.
  11
  12           2.         Petitioners are informed and believe that Respondent/Defendant Cambria
  13       Community Services District (the "CCSD") is, and at all times mentioned herein was, a
  14       California Community Services District.

  15

  16           3.         The true names and capacities, whether individual, corporate, associate, o

  17       otherwise, of Does 1 through 50 are unknown to the Petitioners, who therefore sue

  18       these defendants by fictitious names. The Petitioners will amend this

  19       Petition/Complaint to show the Doe defendants' true names and capacities when

  20       ascertained.

  21
                                                   THE PROPERTIES
  22
  23
              4.          The three petitioners own parcels of land in Cambria. Petitioner John F.
  24
           Gilray owns property located on Burton Drive (lot 9, block 115, APN 024-331-024).
  25
           Petitioner Donald C. Berry owns property located at Kerry Avenue (lot 12, block 75,
  26
           APN 023-361-020). Petitioner Mary E. Craighead, as trustee, owns property located at
  27

  28
                                                          1
                                PPtitinn fnr Writ nf MancbttP ff'nrlP C'iv. Proc. SS 1 ORS ;anti 1094..1)) and C.omnlaint




                                                   24 Exhibit D
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 25 of 92 Page ID #:198




       1    2552 Romney Drive (lots 51-54, block 23, APN 023-271-053). The Petitioners' land is

    2      hereinafter referred to as the "Properties").
    3
    4          5.       The Properties are as yet undeveloped.

    5
    6                                           SEWER SERVICE

    7

    8          6.       Since at least the 1970's, the Petitioners have paid sewer special

    9      assessments and/or taxes on the Properties to fund the creation and operation of

   10      Respondent's sewage treatment plant.

   11
              7.        The Petitioners have never obtained sewer service from Respondent.
   12

   13
              8.        On or about June 14, 2011, Petitioners applied for public service review
   14
           and for sewer service from Respondent CCSD. Respondent CCSD has refused to
   15
           accept or process either application.
   16

  17
              9.       Since Respondent failed to point out any incompleteness in the
  18
           applications, the applications are deemed complete by operation of Gov't Code
  19
           65943(a).
  20

  21
              10.      Petitioners are informed and believe that the CCSD has ample capacity in
  22
           its existing sewage treatment facilities. The CCSD has the ability to serve Petitioners'
  23
           sewage treatment needs at their Properties.
  24

  25          11.      Petitioners are informed and believe that the CCSD processes sewage
  26       treatment applications for commercial and affordable housing projects, but not for
  27       residential projects-not even for residential customers such as Petitioners who paid to
  28       build the sewage treatment plant through assessments and/or taxes. There is no
                                                      2
                              Petition for Writ of Mandate (Code Civ. Proc. SS 1085 and 1094.5) and Complaint




                                              25 Exhibit D
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 26 of 92 Page ID #:199



       1       rational basis for this distinction. It violates the equal protection of la� guaranteed by
    2          the state and federal Constitutions.
    3
    4                                         SUMMARY OF THIS ACTION

    5
    6              12.         In order to develop the Properties, the Petitioners are required to obtain a

    7          public service review from the Respondent CCSD. The Petitioners applied for a public

    8          service review from the Respondent, but the Respondent refused to provide it. Also,

    9          in order to develop the Properties, the Petitioners must obtain sewer service from the

   10          Respondent. The Petitioners also applied for Respondent to provide sewer service to

   11          the Properties. The Respondent has refused to accept or consider Petitioners'

   12          applications.

  13
                  13.       The Respondent's refusal to conduct the public service review or to
  14
               consider and approve Petitioners' sewer service application constitutes a taking of
  15
               Petitioners' properties.
  16
  17
                  14.       The Petitioners and numerous other similarly situated property owners
  18
               within the Respondent's district have paid sewer assessinents to fund the creation and
  19
               operation of Respondent's sewage treatment plant, but have never obtained sewage
  20
               treatment services from Respondent.
  21
  22
                  15.      By this action, the Petitioners ask this Court to order the CCSD to:
  23
  24
           •        Conduct a public service review as Petitioners' have requested, and
  25                to grant Petitioners' applications for sewer service; or in the
  26                alternative
  27

  28
                                                            3
                                    Petition for Writ of Mandate (Code Civ. Proc. !i!i 1085 and 1094.5) and Complaint




                                                     26 Exhibit D
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 27 of 92 Page ID #:200




       1
           •          Pay just compensation to Petitioners for the taking of their
       2              Properties.
       3
       4

       5                                     FIRST CAUSE OF ACTION
       6                                    FOR WRIT OF MANDAMUS
       7                            (Code of Civil Procedure §§ 1085 and 1094.5)
       8                                 (Against the CCSD and Does 1-50)
    9          (CCSD'S Refusal to Conduct Public Service Review and Approve Sewer Service
   10                                                Application)
  11

  12            16.         The Petitioners incorporate the preceding paragraphs.
  13
  14            17.         The CCSD has a duty to conduct public service reviews for prospective
  15       applicants for development including Petitioners.

  16

  17            18.         The CCSD has a duty to provide sewer service to prospective applicants

  18       for development including Petitioners.

  19

  20           19.          The CCSD refuses to perform a public service review or to make a

  21       decision on Petitioners' applications for sewer service. Petitioners are entitled to file
           an action pursuant to Section 1085 of the Code of Civil Procedure to compel the CCSD
  22
           to provide public notice and hold a hearing within 180 days of their applications for
  23
           public service review and for sewer service. Gov't Code § 65956.
  24
  25
               20.         Under Gov't Code§ 61107, the CCSD may not divest itself of the power to
  26
           provide sewer service unless the CCSD shall first receive the approval of the local
  27
           agency formation commission.
  28
                                                        4




                                                 27 Exhibit D
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 28 of 92 Page ID #:201



       1       21.       The CCSD has de facto divested itself of the power to provide sewer
       2    service to persons such as Petitioners, but has not obtained local agency formation
       3    commission approval.
       4

       5       22.       The CCSD has the ability to perform the requested public service review.
       6    The CCSD has the ability to provide sewer service to Petitioners' Properties.

       7

       8       23.       The CCSD has failed to comply with its duties.

       9
               24.       The CCSD's actions are unlawful under Code Civ. Proc.§ 1085 in that the
   10
           CCSD is ignoring a mandatory duty.
   11

   12
               25.      The Petitioners have been harmed by the CCSD's failure to have complied
   13
           with its duties. The Petitioners have been prevented from developing their Properties.
   14
   15
               26.      Petitioners ask the Court to order the CCSD to conduct the necessary
   16
           public service review, and to grant their requests for sewer service.
   17
   18
               27.      The CCSD grants sewage service to applicants for commercial projects and
   19
           affordable housing projects. There is no rational basis for providing sewer service to
   20
           these types of projects but not to residential projects. The CCSD' s policy is a violation
  21
           of equal protection.
  22

  23          28.       The Petitioners are beneficially interested in the issuance of the subject
  24       writ mandating the CCSD to conduct the necessary public service review, and to grant
  25       their requests for sewer service. The Petitioners cannot develop their Properties until
  26       the CCSD complies with its duties. As a result of the CCSD' s actions, the Petitioners
  27       have suffered, and continue to suffer, the loss of economically beneficial or productive
  28       use of their properties.
                                                           5
                               Pefition for Writ nf Mandate fl.or.IP \iv. Prru- SS 111Rc; .::.nrl 1 OQ.:1   t;)   ;\nri rnmnl::iint




                                                  28 Exhibit D
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 29 of 92 Page ID #:202



       1       29.       The Petitioners are also beneficially interested in the issuance of the writ
       2   because as property owners and taxpayers of the State of California they have an
       3   interest in ensuring that public officials do not unlawfully overstep their jurisdiction,
       4   and in ensuring that laws, regulations, and duties are executed and enforced
       5   uniformly, fairly, and as written.

       6
       7       30.       The Petitioners have performed all conditions precedent to the filing of

       8   this petition and otherwise exhausted all administrative remedies.

       9
               31.       The Petitioners have no plain, speedy, and adequate remedy in the
   10
           ordinary course of law, other than the relief sought in this Petition. Absent
  11
           intervention by this Court, the CCSD will continue to violate the Petitioners' rights.
  12
           No additional administrative appeal or other form of relief is available to prevent such
  13
           an occurrence.
  14
  15
                                            SECOND CAUSE OF ACTION
  16
                                        FOR INVERSE CONDEMNATION
  17
                             (U.S. Const. amend. 5 and 14; Cal. Const. art. 1, § 19)
  18
                                         (Against the CCSD and Does 1-50)
  19
              32.        The Petitioners incorporate the preceding paragraphs.
  20
  21
              33.        The CCSD's actions have taken the Properties without compensation. The
  22
           CCSD has taken the property in each of three different, alternative ways, by:
  23

  24
  25
                     •       interfering with distinct, investment-backed
  26
                             expectations;
  27
  28
                                                               6
                               PPtitinn fnr Writ nf M�nrt::i.ti:> trrv-1,i:,,   rh,   Prnr S:::A 10Rc; :in� 1flQA. t:..\ �.-...-1 rr......,nl""1"'•




                                                     29 Exhibit D
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 30 of 92 Page ID #:203



       1
                       •        preventing all economically beneficial or productive
       2                        use; and
       3
       4               •        acting in ways that fail to substantially advance a
       5                        legitimate state interest.
       6
       7

    8          34.         Any one of these alternatives is sufficient to sustain a cause of action for
    9       inverse condemnation.

   10
   11          35.         A taking occurs when government action interferes with a property

   12      owner's distinct, investment-backed expectations. When the Petitioners first acquired

   13      the Properties, the Petitioners acquired interests in the Properties for investment and

  14       development purposes. At that time, and at all times since then, it was reasonable to
           believe that the Properties could be developed in highly economically beneficial and
  15
           productive uses.
  16
  17
              36.      The Petitioners did in fact believe they could develop the Properties. The
  18
           CCSD's actions have interfered with the Petitioners' distinct, investment-backed
  19
           expectations, causing severe damage.
  20
  21
              37.      A taking also occurs when government action prevents a property owner
  22
           from making economically beneficial or productive use of land. The CCSD' s refusal to
  23
           conduct a public service review and to grant sewer service will limit the use of the
  24
           Properties to undeveloped open space. It is legally and practically impossible for the
  25
           Petitioners to obtain any economically beneficial or productive use of the Properties.
  26
  27          38.      A taking also occurs when government action fails to substantially
  28       advance a legitimate state interest. The CCSD's conduct with respect to precluding the
                                                         7
                                Petition for Writ of Mandate ICodP Civ. Proc. SS 108.� and 1094 ..S\ and C:omnlaint




                                                  30 Exhibit D
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 31 of 92 Page ID #:204



       1    development of the Properties was not done to advance a legitimate governmental
       2    interest. The government has no "legitimate" interest in compelling one citizen to give
       3    up its land without compensation in order to provide a less-crowded community to
       4    other citizens. In so doing, the CCSD harmed the Petitioners.

       5

       6       39.      In the alternative, Petitioners allege that there is no variance procedure or
    7      administrative appeal from the CCSD's findings. The CCSD's decision is final.

    8
    9          40.      The submission of another development plan by the Petitioners for this

   10      Properties would be an idle and futile act. The CCSD's responses to the Petitioners'
           previous development proposals have as a practical matter defined what
   11
           development, if any, will be allowed- i.e., none. This Court may now determine
   12
           whether there has been a taking.
   13
  14
              41.       No matter what the Petitioners might do to modify the project, no
  15
           modification will ever allow anything to be built on the Properties. Any further
  16
           development applications would result in denial.
  17
  18
              42.      The CCSD has effected a regulatory taking of the Petitioners' Properties.
  19
           The CCSD is constitutionally required to compensate the Petitioners for that taking.
  20
  21
              43.      The CCSD's conduct has denied the Petitioners their constitutional right t
  22       just compensation as guaranteed by Article I,§ 19 of the California Constitution and
  23       the 5th and 14th Amendments to the United States Constitution.
  24

  25          44.      As a direct and proximate result of the CCSD' s conduct, the Petitioners
  26       has been damaged in an amount that will be proven at trial.
  27
  28
                                                     8
                             Petition for Writ of Mandate I Code Civ. Proc. && 1085 and 1094.5) and Comolaint




                                              31 Exhibit D
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 32 of 92 Page ID #:205



        1            45.    As a direct and proximate result of the CCSD's conduct, the Petitioners
       2      have been compelled to employ counsel to protect their rights. The Petitioners are
       3      entitled to recover their attorneys' fees and litigation costs under Code Civ. Proc.
       4      § 1036.
       5

       6
       7

    8                                             PRAYER FOR RELIEF

    9
   10                      WHEREFORE, the Petitioners respectfully pray for relief as follows:

   11
   12           1.          That the Court issue a peremptory writ of mandate, injunction, order or
   13       declaration commanding that the CCSD conduct a public service review as Petitioners'

   14       have requested, and to grant Petitioners' applications for sewer service;

   15
                2.          That the Court issue a peremptory writ of mandate, injunction, order or
   16
            declaration commanding that the CCSD must make a decision on Petitioners'
   17
            application. Petitioners are entitled to file an action to compel the CCSD to provide
   18
            public notice and hold the hearing. Gov't Code§ 65956.
   19
   20
               3.           That the Court issue a peremptory writ of mandate, injunction, order or
   21
            declaration commanding that the CCSD must grant Petitioners the right to connect to
  22
            Respondent's sewer system.
  23
  24
               4.           That the Court issue a peremptory writ of mandate, injunction, order or
  25
            declaration commanding that the <:;:CSD must treat applications for sewer service for
  26
            commercial and affordable housing projects on an equal basis with applications for
  27
            sewer service for residential projects.
  28
                                                          9
                                  Petition for Writ of Mandate (Code Civ. Proc. §!:i 1085 and 1094.5) and Complaint




                                                  32 Exhibit D
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 33 of 92 Page ID #:206




   1       5.         That the Court issue a peremptory writ of mandate, injunction, order or
   2    declaration commanding that the CCSD either must seek local agency formation
   3    commission approval to divest itself of the power to provide sewer service to residentia
   4    properties, or must continue providing service to residential properties.

   5
        Or in the alternative:
   6
           6.         For just compensation to Petitioners for the taking of their Properties.
   7

   8
           7.         That the Petitioners recover reasonable attorney's and expert fees under
   9
        Code Civ. Proc.§ 1021.5, Code Civ. Proc.§ 1036, Gov't Code§ 800, or other applicable
  10.
        law; and
  11

  12                  For costs of this proceeding and for such other and further relief as the
           8.
  13    Court deems just and proper.
  14
  15
  16
  17
  18
  19
  20
                                                                        eys for Petitioners/Plaintiffs
  21
  22

  23
  24
  25

  26
  27

  28
                                                      10
                             Ps-ti+lnn for Writ of Mandate (CndP. riv. Proc. SS 108S and 1ffi4..ll\ and f'omnlaint




                                             33 Exhibit D
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 34 of 92 Page ID #:207



       1                                                VERIFICATION

       2
       3   State of California              )
                                            )
       4   County of Los Angeles            )
       5

       6
                        I am an attorney representing Petitioners John F. Gilray, Donald C. Berry,
       7
           Mary E. Craighead in this action, and am authorized to make this verification on their
       8
           behalf under California Code of Civil Procedure § 446.
       9
                        I have read the foregoing PETITION FOR WRIT OF MANDATE (CODE
   10
           CIV. PROC. §§ 1085 AND 1094.5); AND COMPLAINT and know the contents thereof.
   11
           I certify that I believe the same is true.
   12
                        I am making this verification in the place of Petitioners on the grounds that
   13
           the facts are within my knowledge.
   14

   15
                        I declare under penalty of perjury under the laws of the State of California
   16
           that the foregoing is true and correct.
   17
   18
                       Executed September 24, 2011 at Los Angeles, California.
   19
  20

  21

  22
  23
  24

  25
  26
  27

  28

                                 Potitinn fnr 1Alrit nf 1\A�nrl:ato rrnrlo   rh,   Prn,.. Af:: 1 Os:!:� ::.nr-11 OQJ. c;) �nA rnmnl:,aint




                                                     34 Exhibit D
                   Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 35 of 92 Page ID #:208
                                     . ·:i.. · ..



                             :: f : ,.i ... - -. :




                                                                                                             . ,, . ...;-.
                                                                                                                                                                                         CASE NU¥BE.R     '
                                                                                                            . }iltintiff(s),                                                            'cv11o�'i6
                                                                                                                                                                                'G' �e- . 1\1rumgementQonfe:r;
                                                                                                                                                                                           .              . .
                                                                                                                                                                                                               eµce,  ,.,, ..,...
                                                                                                                                                                                                                . ; '. .
                                                                                                                                      . �.
                                                                                                                                                                                               ..
                                                                                                                                                                                               ,•...    .




                                                                                                                                                                                                                                         '·   '




                                                                                                                                                                                                                                    r.




                                                       �;   .. -
                                                            '      .' �
                                                     ·',(,-�,:_'......
                                                                                 .,':':'.: ..., -;
                                                                                      ·�:.,:·
                                                                                                   ·.,<•,

                                                                          ...... :•



                                                                                          ·i·..'·




                                        .                                                                                                                                .
-i�j:.t.t\�-� ':'�S/';:..��,,5,·.,. .':/1;f:·.�f:.s�:�}�:�;:\.:: /?:�i.,;}·��::., )}".:i),·�\' }::. ,�-.�:..:(:.:: ::?..,......,, -';'\ J ,·;.� · {·:···',
                                                       \


                                                                                                                                                             :f�-:: i.�'t·�.;                                 :<<




                                                                                                                                    35 Exhibit D
     Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 36 of 92 Page ID #:209




 SUPERIOR COURT, STATE OF CALIFORNIA
      COUNTY OF SAN LUIS OBISPO
                                 Department 8


                                STANDING CASE MANAGEMENT ORDER
                          FOR CASES ASSIGNED TO THE HON. DODIE A. HARMAN



                             .       '   :-.     .   ·.               .        .        ;   .\.   :   '

                         INSTRUCTIONS TO PLAINTIFF(S)/CR9SS,C-O�LA:INANT(S):                                            "'
 YOU shall   se�e a copy of:tbis Standing Case. Ma�agement Orde{ori all i>efendants/Cross,Defendants at the
 saiitetimethe:complaint/cross:complaintisserv�.   . .: ·. ::.·:; .· ·.--· .· ' .  •.      .·.. . .' · ...
  ''                        ·.    .           .            ":. "··-'
                                                                 •,     .. �          .  .
                                                                      .   \"       -·


I.      GENERAL MATTERS
A.       It is the Court's policy to provide a dignified forum in which to resolve disputes in a peaceful, professional,
legally correct and expeditious manner. All of the following rules are designed to achieve these goals. It is not the
Court's intention to prohibit a party from raising any issue by any means allowed by Rule of Court, Code or statute. If
any of the rules or procedures discussed herein creates a problem, counsel should raise the matter with the Court at the
earliest opportunity after the parties have appeared.
B.      Electronic communication with the courtroom clerk is permissible for routine communications having to do with
scheduling, stipulated continuances, and/or joint requests. Substantive arguments are not permitted unless approved by
the Court. In any correspondence with the clerk, opposing counsel should be copied in order to avoid ex-parte
communications. The clerk's email address is Sara.St.Cyr@slo.courts.ca.gov.
C.   Counsel will turn off all audible telephones and pagers and instruct their clients and witnesses to do so.
Communication devices worn on the head are not permitted in the courtroom.
II.     CASE MANAGEMENT CONFERENCES ("CMC'')

A.      Unless otherwise specifically ordered, CMC Statements are required. The Court expects that counsel will be
prepared to discuss the current status of the case, discovery, amenability to mediation, and any unusual factual, legal or
evidentiary issues that may need resolution. Counsel who fail to appear will typically be set for an OSC hearing why
sanctions should not be issued. The initial amount is ordinarily $150.00.
B.      Early mediation is strongly encouraged. Good faith participation in mediation will ordinarily excuse participation
in a Mandatory Settlement Conference. The Court will typically sign an order to mediate at an early CMC.
C.       It is the Court's policy to resolve discovery disputes inforrnally and efficiently. Accordingly, the Court has
instituted special procedures for the resolution of discovery disputes through Pretrial Discovery Conferences, which can
be scheduled on forrns that are available from the clerk's office.

III.     MEDIATION
A.      The parties are strongly encouraged to engage in early, meaningful mediation. Mediation will ordinarily take
place within 90-120 days of all parties' appearance, but a longer time may be allowed. Either private or judical mediation
is acceptable.
B.    Parties who select private mediation should comply with the mediator's instructions regarding briefing and
payment of fees, which ordinarily should be divided equally.


                                                COURTROOM POLICIES                                            Page 1 of 4




                                                          36 Exhibit D
     Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 37 of 92 Page ID #:210




C.      A worthwhile mediation process means that parties, attorneys and any other person whose consent or authority is
required to achieve a final disposition of the dispute should be present, as wen as a representative of any insurer who has
authority to settle the case for any amount up to the limits of the policy.
D.      Plaintiff should file a one-page Notice of Mediation with the clerk's office notifying the Court of the date of the
mediation and name of the mediator.
IV.     LAW AND MOTION MATTERS
A.       To the extent practicable, the Court will post tentative rulings on Jaw and motion matters on the Court's website
no later than the evening before the hearing. The Court's website is located at www.slocourts.net.
B.      When parties agree to submit the matter based on a tentative ruling, or to have a matter taken off calendar, counsel
should promptly notify both the courtroom clerk and the Research Attorneys via e-mail or by phone. This is important in
order to avoid unnecessary commitment of judicial resources to moot matters. The contact information for the Research
Attorneys is 805-781-1321 or SloCourtAttorneys@slo.courts.ca.gov and the courtroom clerk's contact information is
Sara.St.Cyr@slo.courts.ca.gov.
C.      Resolution of Discovery Disputes
        I.     The Court no longer requires parties to request an informal Pretrial Discovery Conference prior to filing
and serving a motion under Section 2016.010 through 2036.050, inclusive, of the California Code of Civil Procedure.
         2.     However, the parties may stipulate to proceeding with an informal Pretrial Discovery Conference in lieu
of filing and serving discovery motions under Sections 2016.010 through 2036.050. In that event, the parties shall
proceed as follows:
                a.       All parties to the discovery dispute shall sign a written stipulation electing to resolve the specified
discovery dispute(s) between them according to the procedure outline in this Section IV.C. In such event, the parties
stipulate to waive their right to proceed with regularly notice motions and stipulate that the Court can issue binding
discovery orders as a full and final resolution of such dispute(s).
                 b.      Any request for a Pretrial Discovery Conference must be filed with the clerk's office on the
approved form (which is available online or can be requested from the clerk), must include a brief summary of the
dispute, and must be served on opposing counsel in the same manner as the request is filed with the clerk. Any opposition
to a request for a Pretrial Discovery Conference must also be filed on an approved form (provided by the clerk), must
include a brief summary of why the requested discovery should be denied, must be filed within two (2) business days of
receipt of the request, and must be served on opposing counsel in the same manner as the opposition is filed with the
clerk.
                 c.      No other pleadings, including but not limited to exhibits, declarations, or attachments, will be
accepted.
                  d.      The parties will be notified by minute order whether the request has been granted or denied and,
if granted, the date and time of the Pretrial Discovery Conference.
                 e.      The Court will issue a binding order at the conclusion of the Pretrial Discovery Conference.

V.       READINESS CONFERENCE
A.      These conferences are typically scheduled during the week before trial. At these conferences, trial counsel should
be personally present, and prepared to discuss at least the following topics:

        1.       Estimated trial length. A jury trial will ordinarily be in session from Monday through Friday from I :30 to
4:45 p.m., although trial days beginning at 10:00 a.m. are not uncommon.
        2.      Number, timing and availability of witnesses, as wen as any special witness needs, or the need to can
witnesses out of order.




                                                  COURTROOM POLICIES                                               Page2 of 4




                                                         37 Exhibit D
     Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 38 of 92 Page ID #:211




                 a.      Counsel have responsibility for arranging the appearance of all witnesses during their
presentation of the case so as to eliminate delays. Counsel should confer among themselves as to when witnesses will be
needed at least 24-48 hours in advance of a witness' testimony.
              b.      Counsel are to inquire of their clients and witnesses to determine whether they are in need of any
type of accommodation with an interpreter, under the Americans with Disabilities Act, or any other type of assistance.
       3.        Numbering and exchange of exhibits. The parties are encouraged to agree upon a reasonable exhibit
numbering system. Exhibits to be used in the case-in-chief should be pre-marked and exchanged no later than the
morning of trial and earlier iffeasible. The use of exhibit books or binders is strongly encouraged
       4.      Voir dire procedures, including mini-opening statements and preinstruction, and jury questionnaires.
Counsel should attempt to agree upon a brief neutral statement of the case to be read to the prospective jury panel.
        5.       Jury instructions and verdict forms.

                a.       Counsel are to deliver all proposed instructions, verdict forms and requests for special findings to
the Court and to opposing counsel no later than the morning of trial. Proposed instructions shall be complete in all
respects without unfilled "blanks" or "bracketed" portions.
                 b.       Either before or shortly after trial starts, counsel are to meet and confer with the goal of reducing
the amount of contested jury instructions and disagreement as to the form of the verdict. Within two (2) court days after
beginning trial, all counsel should notify the Court in writing as to which of the proposed instructions, and which sections
of the verdict form, are acceptable to all parties, and which are disputed.
         6.      Stipulations to reduce the length of trial. Counsel should consult with each other regarding all possible
stipulations and reduce them to writing. In particular, counsel should consider waiving the necessity for
authentication/foundational evidence regarding all trial exhibits, unless authentication is an important issue

         7.     Motions in limine. Prior to hearings on motions in limine, counsel should review Kelly v. New West
Federal Savings (1996) 49 Cal.App.4th 659, 669-677, and its progeny. Counsel should advise their clients and witnesses
about rulings on motions in limine that pertain to evidentiary issues. Counsel will be held responsible for any violations
of rulings on motions in limine.

VI.     TRIAL
A.      The Court will typically hear organizational and scheduling matters, procedural issues and in limine motions at
the beginning of trial, including any matters left over or continued from the readiness conference.
          1.       Originals of all depositions to be used in the trial are to be lodged with the Clerk at this time. At the end
of the trial, these depositions can be picked up from the Clerk, or they can be returned by mail at the party's expense.
        2.       Jury instructions and verdict forms should be submitted at this time.


B.      Jury Selection Procedures

         1.      Jury selection ordinarily begins at 1:30 p.m. the first day of trial.

        2.       A short statement of the case is read and preinstruction of the venire occurs at this time.

        3.       Mini opening statements of no more than 3 minutes per side are encouraged prior to jury selection.

       4.      After the entire panel is screened for hardship, eighteen names are drawn at random, and voir dire is
conducted. Unless otherwise ordered, a time limit of thirty minutes per side for 18 prospective jurors will apply.

       5.       Challenges for cause are exercised and ruled upon at sidebar. Upon request, counsel will be given the
opportunity to make a record of any unreported sidebar conference once the jury is not present.



                                                  COURTROOM POLICIES                                               Page3 of4




                                                          38 Exhibit D
  Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 39 of 92 Page ID #:212




          6.       At least two alternate jurors are typically selected. If it becomes necessary to substitute an alternate juror,
the first alternate chosen will be the first substitute.

        9.       Trial Procedures

                  a.      No charts, diagrams or other exhibits should be shown or read aloud to the jury unless by
stipulation or after admission of the item into evidence.

                 b.      Counsel should provide hard copies of any power point presentations, audio or video recordings
and the like to opposing counsel in advance of showing them to the jury

               c.       If counsel will seek to introduce an audio recording (or audio portion of a video recording),
please review California Rule of Court 2.1040.

                d.        Marking documents out of files: Please review Neal v. Farmers Insurance Exchange (1978) 21
Cal.3d 910, 923-924.

              e.       Any object that cannot be folded into SW x 11" such as models, blowups, etc. should be
accompanied by either a photograph or a photocopy to be retained by the Court in lieu of the oversized exhibit.

                 f.       When objections are made, counsel should state only the legal basis, without speaking objections.

                 g.      Sidebar conferences are normally held off the record. Counsel may make a record of any
                 unreported sidebar conference at an appropriate opportunity in the proceedings. During trial, if counsel
                 wish to place matters on the record, he or she may so request and the Court will provide an opportunity to
                 do so, ordinarily at the end of the trial day once the jury has been excused.

        10.      Post Trial Procedures

               a.      After the verdict is rendered by the jury, the prevailing party is expected to prepare the judgment,
which should be submitted on the next Court day following trial unless otherwise ordered.

                 b.      Counsel should make arrangements with the Clerk to withdraw exhibits in cases that will not be
appealed. The Clerk will hold the exhibits for sixty days after the filing of the notice of entry of judgment. Any exhibits
remaining after that time will be destroyed unless a notice of appeal is filed.



DATED: July 27, 2011

                                                                           IS/Dodie A. Hannan
                                                                         HON. DODIE A. HARMAN
                                                                         Judge of the Superior Court
                                                                          County of San Luis Obispo




                                                  COURTROOM POLICIES                                                 Page4of4




                                                          39 Exhibit D
     Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 40 of 92 Page ID #:213



                                                                                                                                                  CM-110
 ATIORNEY OR PARTY IMTHOUT ATIOR NEY (Name, Stele Bar number, and address):                                             FOR COURT USE ONLY




              TELEPHONE NO.:                               FAX NO. (Optlonal):
     E·MAIL ADDRESS (0¢kmal).
        ATTORNEY FOR (Name):

     SUPERIOR COURT OF CALIFORNIA, COUNTY OF
      STREET AOORESS:
      MAI UNG ADDRESS:
     CITY ANO ZIP CODE:
         BRANCH NAME:

        PLAINTIFF/PETITIONER:
DEFENDANT/RESPONDENT:

                                  CASE MANAGEMENT STATEMENT                                              CASE NUMBER:

(Check one):              D       UNLIMITED CASE              D         LIMITED CASE
                                  (Amount demanded                      (Amount demanded is $25,000
                                  exceeds $25,000)                      or less)

A CASE MANAGEMENT CONFERENCE is scheduled as follows:
Date:                                           Time:                            Dept.:                Div.:                     Room:
Address of court (if different from the address above):

 CJ          Notice of Intent to Appear by Telephone, by (name):

                 INSTRUCTIONS: All applicable boxes must be checked, and the specified information must be provided.
1.     Party or parties (answer one):
        a.   CJ       This statement is submitted by party (name):
        b.   CJ       This statement is submitted jointly by parties (names):



2.     Complaint and cross-complaint (to be answered by plaintiffs and cross-complainants only)
       a. The complaint was filed on (date):
       b. D The cross-complaint, if any, was filed on (date):

3.     Service (lo be answered by plaintiffs and cross-complainants only)
       a. D All parties named in the complaint and cross-complaint have been served, have appeared, or have been dismissed.
        b.   D        The following parties named in the complaint or cross-complaint
                      (1)    D       have not been served (specify names and explain why not):

                      (2)    CJ      have been served but have not appeared and have not been dismissed (specify names):

                      (3)    CJ      have had a default entered against them (specify names):

        c.    CJ      The following additional parties may be added (specify names, nature of involvement in case, and date by which
                      they may be served):



4.      Description of case
        a.  Type of case In        D      complaint         CJ         cross-complaint      (Describe, including causes of action):




                                                                                                                                                     Pa e1of5
Form Adopted for Mandatory Use                         CASE MANAGEMENT STATEMENT                                                             Cal. Rules or Court,
  Judlclaf Council of C81\fom!a                                                                                                               rules 3. 720-3.730
   CM-110 [Rev. July 1. 2011]                                                                                                                www.coults.ca.gov




                                                                             40 Exhibit D
     Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 41 of 92 Page ID #:214



                                                                                                                                                CM-110
                                                                                                             CASE NUMBER:
           PLAINTIFF/PETITIONER:
-
  DEFENDANT/RESPONDENT:

4. b.        Provide a brief statement of the case, including any damages. (If personal injury damages are sought, specify the injury and
             damages claimed, including medical expenses to date [indicate source and amount], estimated future medical expenses, lost
             earnings to date, and estimated future lost earnings. If equitable relief is sought, describe the nature of the relief.)




     D           (If more space is needed, check this box and attach a page designated as Attachment 4b.)
5.    Jury or nonjury trial
      The party or parties request             D     a jury trial    D    a nonjury trial.   (If more than one party, provide the name of each party
      requesting a jury trial):


6.    Trial date
      a. D The trial has been set for (dale):
      b. D No trial date has been set. This case will be ready for trial within 12 months of the date of the filing of the complaint (if
                 not, explain):

      c.     Dates on which parties or attorneys will not be available for trial (specify dates and explain reasons for unavailability):


7. Estimated length of trial
   The party or parties estimate that the trial will take (check one):
      a.     D       days (specify number):
      b.     D       hours (short causes) (specify):


8. Trial representation (lo be answered for each party)
   The party or parties will be represented at trial D by the attorney or party listed in the caption                       D    by the following:
   a. Attorney:
   b. Firm:
   c. Address:
   d. Telephone number:                                                   f. Fax number:
   e. E-mail address:                                                     g. Party represented:
   D Additional representation is described in Attachment 8.
9. Preference
   D This case is entitled to preference (specify code section):
10. Alternative dispute resolution (ADR)
      a.     ADR information package. Please note that different ADR processes are available in different courts and communities; read
             the ADR information package provided by the court under rule 3.221 for information about the processes available through the
             court and community programs in this case.
           (1) For parties represented by counsel: Counsel D has D has not                           provided the ADR information package identified
               in rule 3.221 to the client and reviewed ADR options with the client.

           (2) For self-represented parties: Party        D         has   D    has not reviewed the ADR information package identified in rule 3.221.
      b. Referral to judicial arbitration or civil action mediation (if available).
        (1) D This matter is subject to mandatory judicial arbitration under Code of Civil Procedure section 1141.11 or to civil action
                   mediation under Code of Civil Procedure section 1775.3 because the amount in controversy does not exceed the
                   statutory limit.

           (2>   D           Plaintiff elects to refer this case to judicial arbitration and agrees to limit recovery to the amount specified in Code of
                             Civil Procedure section 1141.11.
           (3l   D           This case is exempt from judicial arbitration underrule 3.811 of the California Rules of Courter from civil action
                             mediation under Code of Civil Procedure section 1775 et seq. (specify exemption):


CM-110 (Rev. July 1, 2011)                                                                                                                       Page2of6
                                                        CASE MANAGEMENT STATEMENT




                                                                           41 Exhibit D
     Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 42 of 92 Page ID #:215


                                                                                                                                   CM-110
       PLAINTIFF/PETITIONER:                                                                      CASE NUMBER:
f-
bEFENDANT/RESPONDENT:


10. c. Indicate the ADR process or processes that the party or parties are willing to participate in, have agreed to participate in, or
       have already participated in (check all that apply and provide the specified information):


                              The party or parties completing     If the party or parties completing this form in the case have agreed to
                              this form are willing to            participate in or have already completed an ADR process or processes,
                              participate in the following ADR    indicate the status of the processes (attach a copy of the parties' ADR
                              processes (check all that apply):   stipulation):


                                                                   Cl     Mediation session not yet scheduled


     (1) Mediation                         Cl                      Cl     Mediation session scheduled for (date):

                                                                   Cl     Agreed to complete mediation by (date):

                                                                   Cl     Mediation completed on (dale):


                                                                   Cl     Settlement conference not yet scheduled

  (2) Settlement                           Cl                      Cl     Settlement conference scheduled for (date):
        conference
                                                                   Cl     Agreed to complete settlement conference by (dale):

                                                                   Cl     Settlement conference completed on (date):


                                                                   Cl     Neutral evaluation not yet scheduled


     (3) Neutral evaluation                Cl                      Cl     Neutral evaluation scheduled for (date):

                                                                   Cl     Agreed to complete neutral evaluation by (date):

                                                                   Cl     Neutral evaluation completed on (date):


                                                                   Cl     Judicial arbitration not yet scheduled

  (4) Nonbinding judicial                  Cl                      Cl     Judicial arbitration scheduled for (date):
      arbitration
                                                                   Cl     Agreed to complete judicial arbitration by (date):

                                                                   Cl     Judicial arbitration completed on (date):


                                                                   Cl     Private arbitration not yet scheduled

  (5) Binding private                      Cl                      Cl     Private arbitration scheduled for (date):
        arbitration
                                                                   Cl     Agreed to complete private arbitration by (date):

                                                                   Cl     Private arbitration completed on (date):


                                                                   Cl     ADR session not yet scheduled


                                           Cl                      Cl     ADR session scheduled for (dale):
     (6) Other (specify):
                                                                   Cl     Agreed to complete ADR session by (date):

                                                                   Cl     ADR completed on (date):


CM-110 (Rev. July 1, 2011)                                                                                                         Page 3 of s
                                              CASE MANAGEMENT STATEMENT




                                                                  42 Exhibit D
   Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 43 of 92 Page ID #:216



                                                                                                                                      r- ••• 11�
                                                                                                    CASE NUMBER:
          PLAINTIFF/PETITIONER:

  DEFENDANT/RESPONDENT:

11. Insurance
    a. D Insurance carrier, if any, for party filing this statement (name):
    b. Reservation of rights: D Yes D No
    c. D Coverage Issues will significantly affect resolution of this case (explain):




12. Jurisdiction
    Indicate any matters that may affect the court's jurisdiction or processing of this case and describe the status.
      D Bankruptcy D Other (specify):
    Status:

13. Related cases, consolidation, and coordination
    a. D There are companion, undertying, or related cases.
                    (1)   Name of case:
                    (2)   Name of court:
                    (3)   Case number:
                    (4)   Status:
            D Additional cases are described in Attachment 13a.
     b.     D A motion to D consolidate D coordinate                             will be filed by (name party):

14. Bifurcation
   D The party or parties intend to file a motion for an order bifurcating, severing, or coordinating the following issues or causes of
         action (specify moving party, type of motion, and reasons):



15. Other motions
    D        The party or parties expect to file the following motions before trial (specify moving party, type of motion, and issues):



16. Discovery
    a. D The party or parties have completed all discovery.
    b. D The following discovery will be completed by the date specified (describe all anticipated discovery):
            �                                      Description                                                 Date




       c.   D The following discovery issues, including issues regarding the discovery of electronically stored information, are
                    anticipated (specify):




CM-110 [Rev. July 1. 2011]                                                                                                                Page 4 of 5
                                                CASE MANAGEMENT STATEMENT




                                                                  43 Exhibit D
    Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 44 of 92 Page ID #:217


                                                                                                                                          CM-110
       PLAINTIFF/PETITIONER:                                                                           CASE NUMBER:
-
DEFENDANT/RESPONDENT:


17. Economic litigation
      a.   D This is a limited civil case (i.e., the amount demanded is $25,000 or less) and the economic litigation procedures in Code
                   of Civil Procedure sections 90-98 will apply to this case.
      b.   D       This is a limited civil case and a motion to withdraw the case from the economic litigation procedures or for additional
                   discovery will be filed (if checked, explain speclffcally why economic litigation procedures relating to discovery or trial
                   should not apply to this case):




18. Other issues
      D       The party or parties request that the following additional matters be considered or determined at the case management
              conference (specify):




19. Meet and confer
      a.   D The party or parties have met and conferred with all parties on all subjects required by rule 3. 724 of the California Rules
                   of Court (if not, explain):




      b.    After meeting and conferring as required by rule 3. 724 of the California Rules of Court, the parties agree on the following
            (specify):




20. Total number of pages attached (if any):
                                                      ----
I am completely familiar with this case and will be fully prepared to discuss the status of discovery and alternative dispute resolution,
as well as other issues raised by this statement, and will possess the authority to enter into stipulations on these issues at the time of
the case management conference, including the written authority of the party where required.

Date:




                               (TYPE OR PRINT NAME)                                                 (SIGNATURE OF PARTY OR ATTORNEY)




                               (TYPE OR PRINT NAME)                                                 (SIGNATURE OF PARTY OR ATTORNEY)

                                                                                   D     Additional signatures are attached.




CM·110 [Re11. July 1, 2011)                                                                                                                 Page 6 of 6
                                                      CASE MANAGEMENT STATEMENT




                                                                     44 Exhibit D
  Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 45 of 92 Page ID #:218




                      ALTERNATIVE DISPUTE RESOLUTION POLICY STATEMENT

                                WAYS TO RESOLVE YOUR DISPUTE WITHOUT A TRIAL
                                 Presented by the San Luis Obispo County Superior Court

               The mission of your Superior Court is to resolve civil disputes fairly and efficiently. It is the court's policy to
encourage persons involved in a lawsuit to consider methods other than a trial to resolve their disputes.

                Did you know that 95% of all cases filed in court do not go to trial? Most cases are settled or decided in some
other way. In fact, methods of settling disputes that do not require a trial have become the first choice of most businesses,
government agencies and unions. Agreements to mediate or arbitrate disputes are now commonly found in contracts covering
employment, medical care, banking and insurance.

                  Alternative Dispute Resolution is a catch-all term that refers to the ways other than a trial that can be used to
resolve the dispute you brought to the courthouse. These options are typically less formal than trial and many provide
opportunities to reach an agreement through a problem-solving approach rather than the adversarial approach of a trial. ADR
can save time, reduce costs and increase your overall satisfaction with the outcome.

                                               THE ADVANTAGES OF ADR

Reduce Legal Costs: Nearly all cases are resolved without a trial. If a settlement is likely anyway, wouldn't it be better to save
attorneys fees, court costs and experts fees by settling early? In a recent survey, two thirds said they saved money by using
ADR.

Reduce The Time Spent on the Dispute: A dispute can usually be decided or settled much sooner by using ADR. It is almost
always less expensive.

Increase Control Over the Result: Some methods of ADR allow the parties to fashion creative resolutions that are not
available in a trial. Other ADR methods permit the parties to entrust a decision about the dispute to an expert in a particular
field instead of to a judge or a jury without the same experience or knowledge. And in ADR, both the dispute and its resolution
can remain confidential.

Preserve Relationships: ADR is generally a less adversarial and hostile forum for dispute resolution than a trial. An
experienced mediator or arbitrator can help the parties effectively communicate their needs and point of view to the other side.
This can be an important advantage where the parties have a relationship to preserve.

Increase Satisfaction: In ADR, the parties usually have a better chance to tell their side of the story than they do in trial. This
increases the likelihood the case will settle as well as the parties; overall satisfaction with the outcome.

Improve Attorney-Client Relationships: Attorneys may benefit from ADR by being seen as problem-solvers instead of as
aggressive advocates. Quick, cost-effective results are likely to produce repeat and new business from clients and their friends
and associates.


                                             WHAT ARE THE ADR OPTIONS?

MEDIATION

                  In mediation, an independent, neutral person called a mediator helps the parties reach a mutually acceptable
         resolution of their dispute. The mediator does not decide the dispute but is trained to help the parties communicate so
         they can settle the dispute on terms they design themselves.
                  If mediation does not result in a settlement, the case is returned to court. And if the case goes to trial, there
         are laws that protect the confidentiality of the things discussed during mediation.

         Advantages: Mediation leaves control of the outcome with the parties. It may be a particularly effective tool when the
cvocos                                     ALTERNATIVE DISPUTE RESOLUTION                                    sr.o rule 9.11.4
Rev 07/01/02
Mandatory
                                                        www.slocourts.net




                                                           45 Exhibit D
  Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 46 of 92 Page ID #:219




         parties have a continuing relationship to consider such as persons who work together, are neighbors or are members
         of the same family. Mediation is also effective where emotions are blocking a resolution. An effective neutral mediator
         can hear the parties out and help them communicate with each other in an effective and non-destructive manner.

         Disadvantages: Mediation may be ineffective if one of the parties will not cooperate or is unwilling to compromise.
         And it may not be a good choice if the history of the parties includes abuse or victimization. Mediation may not
         produce a satisfactory resolution of the dispute if one of the parties has a significant advantage in power or rank than
         cannot be neutralized by the mediator.

ARBITRATION

                  In arbitration, an independent, neutral person called an arbitrator decides what the outcome of the dispute will
         be. Each side presents evidence supporting its case in a setting that is more informal than a trial. Rules of evidence
         are relaxed.

                   Arbitration may be either binding or non-binding. Binding arbitration means that the parties waive their
         right to a trial and agree to accept the arbitrator's award as final. Generally, there is no right to appeal an arbitrator's
         final decision. Non-binding arbitration means that the parties are free to request a trial by a judge or a jury if they are
         unwilling to accept the arbitrator's findings and award.

         Advantages: Arbitration is informal and usually less expensive than a trial. If the dispute involves a particularly
         complex matter, the parties can select an arbitrator who has training or experience in the subject matter of the dispute.
          If the dispute is not complex, the parties may simply wish to avoid the expense of a trial

         Disadvantages: Generally, there is no appeal from a arbitrator's finding or award even if it is not supported by the
         evidence or the law. If a party to a non-binding arbitration requests a trial, there may be penalties for failing to achieve
         a better result.

NEUTRAL EVALUATION

                  In early neutral evaluation, the parties employ an expert in the subject matter of the dispute and ask him or her
         to give them an opinion about how the dispute ought to be resolved. The expert's opinion is not binding and the
         parties use it to negotiate a resolution of the dispute.

         Advantages: Neutral evaluation can produce early, creative settlements. If the parties are willing to listen and to
         compromise, the opinion of an expert they mutually select can provide a solid foundation for a long-lasting agreement.

         Disadvantages: An expert can be expensive. The parties usually agree that neither the expert nor his or her opinion
         can be used in a trial if they cannot agree.

COURT-SUPERVISED SETTLEMENT CONFERENCE

                  Settlement conferences may be either mandatory or voluntary. In both types of settlement conferences, the
         parties and their attorneys meet with a judge or a court-supervised settlement conference officer. The settlement
         conference judge or officer does not make a decision that is binding upon the parties. The judge or settlement officer
         helps the parties evaluate the case and to make decisions about settlement.

         Advantages: A mandatory settlement conference gives the parties an opportunity before trial to negotiate a settlement
         in light of what they learned investigating the case and through discovery. The opinion of a settlement judge about the
         most likely outcome may inspire the parties to reevaluate their positions.

         Disadvantages: A mandatory settlement conference is usually late in the life of a litigated dispute. It comes only after
         time and money has been spent preparing for trial. The parties' positions may have been hardened by what they have
         been through and they may be less willing to compromise.


CVOC04                                      ALTERNATIVE DISPUTE RESOLUTION                                     SLO rule 9.11.4
Rev 07/01/02
Mandatory
                                                        www.slocourts.net




                                                            46 Exhibit D
           Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 47 of 92 Page ID #:220

                                                                                                                   FOR COURT USE ONLY
                    SUPERIOR COURT OF SAN LUIS OBISPO COUNTY
 D       San Luis Obispo Branch, 1035 Palm Street, Rm 365, San Luis Obispo, CA 93406
 D       Grover Beach Branch, 214 South 16th Street, Grover Beach, CA 93433
 D       Paso Robles Branch, 901 Park Street, Paso Robles, CA 93446

  Plaintiff:


  Defendant:


                                                                                                   CASE NUMBER:
                         STIPULATION TO USE OF ALTERNATIVE
                      DISPUTE RESOLUTION PROCESS (CRC 201.9)
                                                                                                   Judge


The parties and their attorneys hereby stipulate that all claims in this action shall be submitted to (select one):

D     Mediation                                                                  D   Neutral Case Evaluation

D     Binding Judicial Arbitration                                               D   Binding Private Arbitration

D     Nonbinding judicial arbitration under CCP 1141.2 (discovery to close 15 days before arbitration under CRC, rule 1612)

D     Nonbinding judicial arbitration under CCP 1141.2 (discovery to remain open until 30 days before trial: order required under CRC,
      rule 1612)

D     Other




It is also stipulated that the arbitrator, mediator or other neutral shall be:

Name:

      Date:                                                                          Date:



      Name of Plaintiff                                                              Name of Defendant



      Signature                                                                      Signature



      Name of Plaintiff's Attorney                                                   Name of Defendant's Attorney



      Signature                                                                      Signature

(Attach another sheet if additional names are necessary)
It is the duty of the parties to notify the court of any settlement pursuant to California Rules of Court, rule 225.

IT IS SO ORDERED. IT IS ALSO ORDERED that no new parties may be added without leave of court and all unserved, non-appearing or
actions by named parties are dismissed.

Date:
                                                                                                   JUDGE OF THE SUPERIOR COURT




CVDCOS                                    STIPULATION TO USE OF ALTERNATIVE DISPUTE RESOLUTION                                          SLO Local Rule 9.11 4
Rev. 08/01/2009
Opliona1

(QI   Mar1/nDta11\
� ESSENTIAL FORMS'"




                                                                        47 Exhibit D
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 48 of 92 Page ID #:221




                              EXHIBIT E




                                    48 Exhibit E
     Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 49 of 92 Page ID #:222
                                     SUPERIOR COURT OF CALIFORNIA
                                      COUNTY OF SAN LUIS OBISPO
                                            Civil Division

                                    Clerk's Certificate of Service


     JOHN GILRAY

           vs.                                                          CV118265

     CAMBRIA COMMUNITY SERVICES DISTRICT



                     Collins, Craig M
                          Attorney for Petitioner
                     BLUM COLLINS LLP
                     707 Wilshire Blvd STE 4880
                     Los Angeles          CA 90017

                     McMahon, Michael M
                          Attorney for Respondent
                     CARMEL & NACCASHA LLP
                     1410 Marsh Street
                     San Luis Obispo       CA 93401




           Attachad oroor � \ 2 ·    9.J l
Under penalty of perjury, I hereby certify that I deposited in the United
States mail, at Paso Robles, California, first class postage prepaid, in a
sealed envelope, a copy of the foregoing addressed to each of the above.
                                  OR
If counsel has a pickup box in the Courthouse that a copy was placed in said
pickup box this date.

SUSAN(�ERL�, Court Executive Officer
by     (   ,,   \i l � l   I   L1::iUM)      Deputy        Dated:


           1


                                                  49 Exhibit E
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 50 of 92 Page ID #:223
                                                                                                FILED
                                                                                                                 1�
                                                                                               DEC - 9 2011

      l




      3

      4

      5

      6

      7


      8
                                           SUPERIOR COURT OF CALIFORNlA
      9
                                              COUNTY OF SAN LUIS OBISPO
     10
                                                    PASO ROBLES BRANCH
     11

     12
          GILRAY                                                                  Case No.: CV 118265
     13                                                                           RULING SUSTAINING DEURRER

     14
                                          Plaintiff,
          v.
     15
          C,".__cV!BRIA CSD,
     16

     17                                   Defendant.
     18

     19

     20
                     Petitioners' request for judicial notice is granted.
     21
                     In their petition and complaint, filed September 26, 2011, Petitioners allege
     22
          they own parcels of land located within the jurisdiction of Respondent, Cambria
     23
          Community Services District.                [il4.]1        The parcels are unimproved.    [il5.J   Petitioners
     24
          allege they cannot develop their parcels without obtaining a public service review
     25
          and sewer service from Respondent.                        [ilt2.J   On or about June 14, 2011, desiring to
     26
          develop their parcels, Petitioners applied to Respondent for a public service review
     27

     28
          l    "lil N.] refers to paragraphs of the Petition   c�   Complaint.




                                                                              1




                                                               50 Exhibit E
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 51 of 92 Page ID #:224




      1
          and for sewer service. [118.J Petitioner alleges further: Notwithstanding the fact that
      2
          Respondent has the capacity to serve Petitioners [1110.], and has granted sewer service
      3   to commercial projects and affordable housing projects [27]; Respondent refused to
          process Petitioners' requests. [11118, 12.J Petitioners allege Respondent's refusal lo
      5   conduct the requested public service review or to consider and approve Petitioners'
      6
          applications for sewer service constitutes a taking of their properly rights. [1J13.]
      7
                     In their first cause of action, styled as a request for issuance ofa writ of
      8   mandate, Petitioners allege they are "prospective applicants for development" [111117
      9   & 18.] and that Respondent has the ability and a mandatory duty to conduct the
     10
          necessary public service review and to grant their request for sewer service. [111122-
     11   24.J   2   They pray for issuance of writ of mandate commanding Respondent to conduct
     12   the allegedly necessary public service review and to grant their requests for sewer
     13
          service. [1126.J
     14              In their second cause of action for inverse condemnation, Petitioners allege
     15   that Respondent's refusal to conduct a public service review and to grant them sewer
     16   service prevents them from developing their parcels or otherwise obtain any
     17   economically beneficial or productive use of them resulting in a taking without
     16   compensation. [111132, 37.J They also allege this result interferes with their legitimate
     19   investment-backed expectations and fails to substantially advance a legitimate state
     20   interest. The government has no "legitimate" interest in compelling one citizen to
     21   give up its land without compensation in order to provide a less-crowded community
     22   to other citizens. [111136 & 38.J The Petitioners allege further that Respondent's
     23   "decision" is final because there is no "variance" procedure or administrative appeal
     24   process and that the submission of another development plan for their parcels would
     25

     26

     27

     28   2   ln oral argument and their briefs Petitioners stress that the District has not "banned providing sewer service".
          und Petitioners reason that there is a mandatory duty 10 both confirm the service is available, and grunt the service,
          if not banned.



                                                                       2




                                                         51 Exhibit E
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 52 of 92 Page ID #:225




          be futile. [ili!39-4 J .] They pray for just compensation for the "regulatory taking" of
      2
          their property and for attorneys' fees pursuant to CCP § 1036.3
      3
                   Respondent attacks the Petitioners' request for issuance of a traditional writ of
      4
          mandate by arguing that the first cause of action does not plead the source or basis of
      s   the alleged mandatory duty. (See Wo111e11 Organized for E111p!oy111e11i v. S1ei11 ( 1980)
      6   114 Cal.App.3'd l l4. 137.) Respondents argue that Respondent's Water Master Plan.
      7
          the Pe1111it Streamlining Act and the fact that Plainti ffs parcels are subject to special
      8   assessment for sewer service do not require Respondent to conduct public service
      9
          reviews on all development applications or provide them sewer service on demand.
     10   Each of these three items is discussed in the same order below.
     11            Respondent's long-tern, water supply strategy (i.e., Water Master Plan)
     12   consists of sea water desalination, recycled water, water demand management, and
     ,-
     _,
          potable water distribution system improvements. Respondent's Water Master Plan
     14   includes certain mitigation measures including "Public Services and Utilities" (aka
     15   "PSU") mitigation measures.
     16            PSU-3 provides that prior to submittal of land use and building permit
     17   applications to the County for action, Respondent "shall review the development
     16   applications to ensure that police, schools, park/recreation, and solid waste facilities,
     19   services, and resources are adequate to support the increased demands associated
     20   with" the proposed development.I Petitioners Exhibit A at 8-1 through 8-13; Exhibit
     21   E.)
     22            Cambria is an unincorporated community within the boundaries of the
     23   County's North Coast Planning Area and subject to the North Coast Area Planning
     24   Standards. Community Wide Standard number S, (aka "CW-8") of the Cambria
     25   Urban Area Standards provides that "Prior to application acceptance, land use and
     26

     27
          3
             The U.S. Supreme Court has recognized "regulatory takings" in cases where there is no physical
          invasion of property by government. A regulatory laking occurs when an owner's use of its property is
     28   severely restricted by a law or regulation. See, e.g., Pennsylvania Coal Co. v. 1\,fal,011, 260 LJ.S. 393,
          415 ( 1912) (""rhe general rule at least is, that while property   111ay   be regulated to a certain extern, if
          regulation goes too tar it will be recognized as a taking")



                                                                   3




                                                      52 Exhibit E
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 53 of 92 Page ID #:226




      1
          building permit applications shall include a written verification of water and sewer
      2   service from the Cambria Community Services District. A water and sewer service
      3   condition compliance letter from the Cambria Community Services District shall be

          provided to the Department of Planning and Building prior to final building
      5
          inspection." Standard CW-8 is incorporated by reference in Respondent's Master
      6   Plan Mitigation Measure PSU-5. (Ibid.)
      7
                 Petitioners allege and argue that they are entitled to apply for and Respondent
      a   is obligated to provide them sewer service separate from water service. While the
      9
          language of PSU-3 may be ambiguous (i.e. do the nouns "services, and resources"
     10   refer only to services and resources" in connection with "solid waste facilities" or do
     11   they refer to all public services taxed by new development?) CW-8 is unequivocal:
     12   "applications shall include a written verification of water and sewer service" from
     13   Respondent. In addition, to insure that the project has "water and sewer service" from
          Respondent, a compliance letter must be presented to the County Department of
     15   Planning and Building prior to a final building inspection.
     16          Without explanation Petitioners ignore the words "water and." Considering
     17   PSU-3 and PSU-5 (CW-8) together, the only reasonable construction is that the
     16   services review contemplated by PSU-3 necessarily includes all services not just
     19   sewer services. These mitigation measures call for analysis of the project's impact on
     20   community resources. Read together the mitigation measures direct analysis of
     21   project impacts on police, schools, parks, as well as water and sewer. The resources
     22   must be determined to "be adequate to support the increased demands for
     23   development. (Petitioners Exhibit A at 8-1 through 8-13; Exhibit E.)
     24

     25   It is clear from the language of PSU-3 that the review is only triggered by a
     26   "development application". Evaluation of the impact of a project on existing
     27   community resources would impossible without some description of the project.
     26




                                                        4




                                             53 Exhibit E
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 54 of 92 Page ID #:227




      1
           The Petition alleges that the application was only for review of the availability or
      2
           sewer service, and for provision or sewer service. The language of the mitigation
      3
           measures does not support the piece-meal analysis of separate resources suggested by
      4
           Petitioners. Mnigntion measures PSU-3 and PSU-5 do not impose a mandatory duty
      5
           on Respondent to deal with such an application.
      6
                  As the third source of the alleged mandatory duly, Petitioners argue that their
      7
           payment of money pursuant to special assessments imposed to finance a sewage
      8
           treatment plant gives them an absolute right to sewer service and creates a
      9
           corresponding duly in Respondent to provide the same. Petitioners rely exclusively
     10
           on K110:r v. City of Orland (1992) 4 Cal.4'11 132. In K110:r defendant city formed a
     11
           special assessment district under the Landscaping and Lighting Act. The district
     !.2
           levied an assessment on each dwelling unit in the district for the maintenance of five
     13
           existing parks within the district. Plaintiff property owners challenged the
     14    assessment, contending that it was a special tax requiring a two-thirds vote under Cal.
     15
           Const., Art. XIII A, §4. The courl approved the assessment. Petitioners contend that
     16    the following passage compels the relief they are seeking:
     17

     18                 "Therefore, while a special assessment may, like a special Lax, be
     19
                        viewed in a sense as having been levied for a specific purpose, a critical
                        distinction between the two public financing mechanisms is that a
     20                 special assessment must confer a special benefit upon the property
                        assessed beyond that conferred generally. Accordingly, if an assessment
     21
                        for pad, maintenance improvements provides a special benefit to the
     22                 assessed properties, then the assessed property owners shou Id pay for
                        the benefit they receive. If it does not, the assessment effectively
     23
                        amounts to a special tax upon the assessed properly owners for the
     24                 benefit of the general public." (Knox v. City of Orland, supra, at 142-
                         143).
     25

     26
                  The language cited above was from a discussion of the difference between a
     27
           special assessment and a tax. It should not be read to imply a mandatory duty to
     28
           provide services on the assessee's time-table. lndeed there is nothing about a




                                                         5




                                               54 Exhibit E
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 55 of 92 Page ID #:228




      1
          mandatory duty to provide services that can be taken from Knox; ifthe levy was not
      2
          a proper special assessment, then it was a tax. Knox is inapposite, thus, Petitioners
      3
          have failed to support their contention with any legal authority supporting their
      4
          argument that being assessed for a service carries the mandatory duty to provide the
      5
          service on the applicant's demand.
      6
                 In the caption of the first cause of action, Petitioners refer   LO   both CCP § 1085
      7
          and I 094.5. In their opposition to Respondent's demurrer, Petitioners argue that
      6
          section I 094.5 applies because Respondent's refusal to perform a public service
      9
          review or to make a decision on their application for sewer service is a final decision.
     10
          Such "logic" is a fallacy. Civil Procedure section 1094.5 was designed to set out an
     11
          orderly process for the review of quasi-judicial functions of local agencies. (Royal
     12
          Convalescent Hospital. Inc., v. State Board of Control (1979) 99 Ca1App3'<l 788,
     13
          793.) Challenges for an agency's failure to perform an act required by law, as
          opposed to decisions or results ofan administrative hearing require markedly
     15   different types judicial review. Remedy for the former is by ordinary mandate, not by
     16   administrative mandate under CCP § 1094.5. (Conlan v Bonte (2002) I 02 Ca1App4'11
     17   745, 748, Wellba11111 v Oakdale Joint Union Hig/J Sch. Dist. (1977) 70 Ca1App3'<l 93,
     18   96. Petitioners affirmatively allege that there is no administrative remedy; therefore,
     19   the court will disregard the reference to 1094.5 contained in the caption.
     20          Petitioners argue that their request for a service review and application for
     21   sewer service is a "project" within the meaning of the Permit Streamlining Act (PSA)
     22   (Gov. Code §§65920-65964). The PSA was enacted to ensure a clear understanding
     23   of the requirements concerning approval of development projects, and to expedite
     24   decisions on development projects. The PSA sets time limits for governmental action
     25   on some types of projects (see Government Code sections 65920-65963.1. Failure to
     26   act within those time limits can mean automatic approval of a project.
     27          Section 65928 defines "development project" as" ... any project undertaken for
     28   the purpose. of development. 'Development project' does not include any ministerial




                                                         6




                                               55 Exhibit E
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 56 of 92 Page ID #:229




      l
          projects proposed lo be ... approved by public agencies." As a rule, "[A]n act is
      2   ministerial when it is the doing of a certain thing that is unqualifiedly required. ln
          other words, where the law prescribes and defines the duties to be performed by a
          public officer with such precision and certainty as lo leave nothing to the exercise or
      5
          discretion or judgment, the act is ministerial." (52 Cal..lur.3d, Public Officers, § 170,
      6
          p. 333, fns. omined.) Ministerial decisions involve little or no personal judgment by
      7
          the public official. The official merely applies the law to the facts and uses no special
      6   discretion or judgment in reaching a decision. (Prentiss v, City of S Pasadena (1993)
      9
          15 Cal.App-l" 85, 90).
     10
                 This distinction makes sense. Where approval of a project requires only a
     11
          ministerial act, without the exercise of discretion, mandamus is available lo compel
     12   performance of the ministerial act. Conversely mandamus will not lie to control
     13   discretion conferred upon a public officer or agency. The PSA therefore supplies a
     14   strong remedy =automatic project approval -- to those discretionary acts or public
     15   agencies that are insulated from compulsion by way of mandamus. (Findleton         v,   El
     16   Dorado County Bd. of Supervisors (1993) 12 Cal.App-l'" 709, 713). Having alleged
     17   Respondent has a mandatory duty to conduct a service review and grant their
     18   application for sewer service, they can't rely upon the PSA because the PSA does not
     19   apply to ministerial projects. Findeleton v. Board of Supervisors (1993) 12
     20   CatApp.a" 709, 713).
     21           During its oral presentation Petitioners raised one further argument with
     22   respect to the PSA; that Respondent had a ministerial duty to determine if its
     23   application was complete, and to advise Petitioner of its determination. (Govt. Code
     24   section 65943). Service reviews pursuant lo the above cited mitigation measures are
     25   not development projects within the meaning of the PSA. If we are to accept
     26   Petitioners counter response-- that their project is for a "sewer connection", and
     27   nothing more; we observe that the key word is "connection." There is no
     28




                                                        7




                                              56 Exhibit E
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 57 of 92 Page ID #:230




           "connection" without a building, and the water needed to convey sewage to the sewer
      2
           plant.

                    The cases cited by Petitioners in their supplemental brier grew out or
      4
           proposals for actual improvements to properly or establishment of subdivisions. For
      5
           the reasons staled above the Petitioners application in this must be distinguished form
      6
           those.
      7
                    The petition fails to identify a source or basis for the alleged mandatory duty
      8
           and having failed to do so, Respondent's general demurrer to the first cause or action
      9
           is sustained without leave to amend. (Loomis v. Murphy ( 1990) 217 Cal.App.3"1 589,
     10    596 [where a defect in the cause of action is not curable by amendment the correct
     11
           ruling is to sustain the demurrer without leave Lo arnendj).
     l2
                    Petitioners argue that even if Respondent does not have the alleged mandatory
     ll
           duty there has still been a compensable taking. Although a claim for inverse
     14    condemnation can and often is joined with a petition for writ of mandate, a Lakin gs
     15    claim is not ripe until there has been a final administrative decision from the
     1 -
     _o
           pennitting agency. ( Williamson County Regional Planning Commission v. J-fa111i/1011
     17    Bank of Johnson City ( 1985) 4 73 U.S. 172).
     18             After Williamson County, the Court has consistently adhered to this ripeness
     19    formulation. For example, in Macbonald. Sommer & Frates          l'.   County of Yolo,
     20    (1986) 477 U.S. 340 [106 S.Ct. 2561, 91 L.Ed.2d 285] the Court stressed that a case
     21    is ripe only if "the type and intensity of development legally permitted" is known.
     22    The demand for finality is satisfied only when there is no question about how the
     23    regulations at issue apply to the particular land in question. (S11i1111n v. Tahoe
     24    Regional Planning Agency, (1997) 520 U.S. 725, 739).
     25             Landowners who do not vigorously pursue the perrni t process have difficulty
     26    proving the existence of a taking. (See US. v. Riverside Bayview Homes, Inc. (1985)
     27    474 U.S. 121 [106 S.Ct. 455, 88 L.Ed.2d 419]). State courts have adhered Lo this
     28    rule as well. (See, e.g., Ca/prop Corp. v. City of San Diego, 77 CalApp4th 582 (2000)




                                                          8




                                                57 Exhibit E
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 58 of 92 Page ID #:231




      l
          (futility exception to be read narrowly; landowners must pursue permit process);
      2
          Palazzolo v Rhode Island, 746 A.2d 707 (R.I. 2000) (landowner actually had to
          complete permitting process despite belief permit would probably be denied); Alegria
      4
          v. Keeney, 687 A.2d l249 (R.l. l 997) (even though wetlands permit denied, other
      5   uses still possible); Gil v, Inland Wetlands and Watercourses Agency of the Town of
      6
          Greenwich, 593 A.2d l368 (Conn. 1991) (landowner's driveway permit application
      7
          too "grandiose").
      8
                 More recently a case arising in this county demonstrates that the "ripeness"
      9
          doctrine is alive and well. In Charles A. Prott Construction Co.   v,   California Coastal
     10
          Co111111issio11, (2008) 162 Ca!App.4th I 068, Pratt submitted a development proposal
     11
          and went through the approval process for over eight years before receiving approval
     12   from the San Luis Obispo County Board of Supervisors. Pratt then submitted
     13   environmental impact studies that included ten alternative development proposals to
          the California Coastal Commission. The Coastal Commission denied the permit for
     15
          the previously approved project and indicated that the modification of any of the ten
     16   alternatives would be futile.
     17          Pratt sued in this court alleging a regulatory ta.king. The claim was then
     18   dismissed for failure to obtain a final decision. The Cou11 of Appeals affirmed,
     19   relying on the United States Supreme Court's decision in City of Monterey       1•.   Del
     20
          Mo111e D1111es at 1\1011/erey, Ltd. (1999) 526 U.S. 687 [ 119 S.Ct. 1624, 143 L.Ed.2d
     21   882] The court noted that, in Del Monte Dunes, the developer submitted nineteen
     22   different site plans, whereas Pratt only presented one. Therefore, the court explained,
     23   the decision by the Coastal Commission "does not settle the question of what
     24   development will be allowed; nor does it indicate it would be futile for Prall lo
     25   submit other development plans."
     26          Because Petitioners have not yet identi lied the type of development they
     27   propose, much less obtained a final decision determining what development will be
     28




                                                       9




                                             58 Exhibit E
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 59 of 92 Page ID #:232




      l
          allowed on their parcels, their inverse condemnation claim is not ripe. Therefore.
      2
          Respondent's general demurrer is sustained without leave to amend. (Loomis. supra.v
      3             A II future settings are vacated.


                                                                     c;z
      4


      5                                                                           c: c:::: ef       )
          Dated: December 9, 2011
      6

      7
                                                                         JAC A. CRAWFORD �
                                                                                           C:
                                                                         Judge of the Superior ·t


      8
          JAC:sl
      9   rev I


     10
          w:\supcourt\cr::nvford\gi lray 1 IS J 55ruling.doc
     11

     12

     13




     15




     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28




                                                                        10




                                                               59 Exhibit E
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 60 of 92 Page ID #:233




                              EXHIBIT F




                                    60 Exhibit F
 Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 61 of 92 Page ID #:234




     JACK B. FRIEDELL Bar No 222437
2
     The Law Offices of Jack B. Friedell
 3   21 73 Salk Ave., Ste 250
     Carlsbad, CA 92008
 4
     760-295-8913; 760-295-8914 fax
 5
     Attorney for Plaintiffs
 6

 7

 8

 9                  IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA
                         IN AND FOR THE COUNTY OF SAN LUIS OBISPO
10

1I
     KENNETH A. NOONAN and COLLEEN B.  Case No. 15CVP0282
12   NOONAN, TRUSTEES OF THE KENNETH
     AND COLLEEN NOONAN 1999 TRUST;    SECOND AMENDED COMPLAINT FOR:
13
     PATRICIA LEKO, TRUSTEE OF THE     DECLARATORY RELIEF AND DAMAGES
14   HELEN K. KILGORE FAMILY TRUST;
     CHARLES STANTON; WILMA SUTCLIFFE;
15   AND KARLA SELWYN,
16
                     Plaintiffs,
17
             vs.
18

19
     CAMBRIA COMMUNITY SERVICES
     DISTRICT; and DOES 1 through 20,
20   INCLUSIVE,
21

22                   Defendants.

23
            COMES NOW PLAINTIFFS, who allege as follows:
24

25
                                            INTRODUCTION
26
            Plaintiffs are the owners of undeveloped, residentially zoned parcels within the coastal
27
     zone and inside the urban service line of the Cambria Community Services District (CCSD).
28
     Plaintiffs have attempted to determine whether their properties are authorized to obtain coastal



                                                     -!-
                                       SECOND AMENDED COMPLAINT




                                               61 Exhibit F
 Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 62 of 92 Page ID #:235




     development and building permits. Plaintiffs must obtain written verification that CCSD actually
 2   plans to provide water, sewer, and fire protection service to the properties before they are eligible
 3   to file coastal development or building permit applications with the County of San Luis Obispo
 4   (County). Plaintiffs requested application forms and criteria to file and complete applications for
 5   these services, but CCSD failed to provide the requested information. CCSD also refused to
 6   process Plaintiffs' self-generated applications for these and other services.
 7           Cambria enjoys amazing natural and scenic resources but has a chronic water shortage.
 8   CCSD is actively seeking permits for a desalination plant to secure an inexhaustible source of
 9   water to lift a declared water emergency. In order to obtain a coastal development permit for the
10   desalination plant, CCSD must comply with the California Coastal Act of 1976 (Coastal Act)
11   and the County's Local Coastal Program (LCP). Specifically, the desalination plant must be
12   limited in design, size, and use consistent with community planning documents. These include
13   CCSD's Water Master Plan, which incorporates a Buildout Reduction Program (BRP). The BRP
14   is a tool to limit development by capping the allowable number of residential water connections
15   and dwelling units to mitigate the growth inducing impacts of the proposed desalination plant.
16           The Coastal Act requires new public works projects to be designed and limited consistent
17   with the goals of protecting the state's natural and scenic resources. When design and size
18   constraints prevent a class of landowners from obtaining the public services required for
19   development, there is tension with the Coastal Act's prohibition against taking private property
20   rights for public use without payment of just compensation. Very simply, because a larger
21   capacity desalination plant could provide sufficient water for every undeveloped parcel within
22   CCSD's urban service line, the proposed plant capacity burdens a class of landowners with the
23   public cost of protecting the state's natural and scenic resources.
24          In an effort to minimize the chance that state and local agencies will be required to pay
25   for private development rights, the LCP includes mandatory planning area standards that prevent
26   targets of the scheme from filing development permits with the County. By design, the LCP
27   prevents Plaintiffs from obtaining a final administrative decision from the local land use
28   authority that could ripen a traditional takings claim. The CCSD's role in the scheme to limit




                                                      -2-
                                        SECOND AMENDED COMPLAINT




                                                62 Exhibit F
     Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 63 of 92 Page ID #:236




       development is to avoid providing a process or making a formal decision that informs Plaintiffs
 2     that they cannot obtain water and sewer services from CCSD. The CCSD's disturbing and

 3     unlawful policies prevent Plaintiffs from alleging a final decision has been made that ripens a

 4     traditional claim for inverse condemnation.

 s             The scheme to limit development frustrates Plaintiffs' due process rights and protected

 6     property interests. Therefore, because CCSD will not provide a process or make a decision that
 7     applies a crucial implementing regulation, Plaintiffs seek a declaration whether District Code
 8     Section 8.04.050 prevents CCSD from providing water and sewer service to the properties.
 9     Plaintiffs include a cause of action for damages because CCSD regulations and unlawful policies
10     frustrate protected rights and interests.
11               By this verified complaint, Plaintiffs allege as follows:
12                                                   PARTIES
13     1)      Kenneth A. Noonan and Colleen B. Noonan, Trustees of The Kenneth and Colleen
14     Noonan 1999 Trust, own a parcel on Burton Ave. (Lots 3 & 4 of Block 114, APN 024-332-015).
15     Patricia Leko, Trustee of The Helen M. Kilgore Family Trust, owns a parcel on Richards Ave.
16     APN (Lots 1-3 of Block 89, APN 024-122-003). Charles Stanton is the owner of a parcel on
17     Newport Ave (Lots 15 & 16 of Block 25, APN 023-282-040). Wilma Sutcliffe and Karla Selwyn
18     are owners of a parcel on Wales Road (Lots 17-19 of Block 208, APN 023-113-001).
19     Collectively, these individual plaintiffs will be referred to as "Plaintiffs."
20     2)      Defendant Cambria Community Service District is the special district authorized to
21     provide water, sewer, fire protection, and other public services to properties inside its urban
22     service line.
23     3)      Does 1 through 250 are persons or entities unknown to Plaintiffs who may have an
24     interest that may be affected by this action sufficient to render them necessary parties. Plaintiffs
25     will amend this complaint to specifically identify each person or entity as a defendant and/or real
26     party in interest, if and when their identities become known.
27

28




                                                      -3-
                                           SECOND AMENDED COMPLAINT




                                                    63 Exhibit F
 Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 64 of 92 Page ID #:237




                                                     VENUE
 2   4)         Venue is proper in this court because the properties are located in San Luis Obispo
 3   County.
 4                                         LEGAL BACKGROUND
 5   5)         In the mid-1980's demand for sewer service exceeded an annual sewer connection
 6   constraint. In 1986 CCSD formed a water and sewer service waiting list to cue landowners
 7   seeking services for development; a $5,000 fee was paid to join the list. A water and sewer
 8   service wait list position represents a CCSD commitment to provide water and sewer services,
 9   including will serve letters and connections. According to information posted on CCSD's
10   website, a wait list position entitles the landowner to a water and sewer connection from CCSD.
11   6)         In 1990 the County adopted Growth Management Ordinance No. 2477. The edict ordered
12   CCSD to freeze its water and sewer service waiting list. The CCSD complied with the edict by
13   adopting Ordinance 14-90, which closed the water and sewer waiting list on December 31, 1990.
14   The County has not rescinded the closure edict, and the waiting list has never re-opened.
15   Ordinance 14-90 (as amended) is codified as District Code Section 8.04.070 (Section 8.04.070),
16   which reads, in relevant part:
17
                           Only commercial or affordable housing applications for water and
18                         sewer wait list positions will be accepted by the district. Pursuant to
                           Section 2.5-5 of Ordinance No. 14-90, enacted to conform with the
19
                           provisions o/Section 26.0J.070h(2) of San Luis Obispo County
20                         Ordinance No. 2477, effective.four p.m. on December 31, 1990,
                           Residential applications for the Water and Sewer Waiting List are
21
                           no longer taken.
22
     7)         In 1998 the California Coastal Commission (Commission) conducted a periodic review
23
     of the LCP and threatened to impose a building moratorium, unless the build out of Cambria was
24
     limited.
25
     8)     In 2000 the District Board of Directors (District Board) adopted Resolution 2-2000.
26
     Consistent with the Commission's desire to limit development in Cambria, the resolution
27
     restricted new residential water and sewer services (including will serve letters and connections)
28
     to those properties with residential water and sewer service wait list positions. Resolution 2-2000



                                                     -4-
                                          SECOND AMENDED COMPLAINT




                                                  64 Exhibit F
     Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 65 of 92 Page ID #:238




       (as amended) is codified as District Code Section 8.04.050 (Section 8.04.050), which reads, in
 2     relevant parts:
 3
                          Water and/or sewer services provided to new customers shall
 4                        come only from one of the following sources and be subject to
                          any conditions or restrictions currently in effect, or which may
 5
                          be imposed by the board of directors in the future:
 6
                          B. Allocation from the district water and sewer waiting lists
 7                        (commercial, residential, multifamily or affordable housing)
                          in accordance with district ordinances.
 8

 9
       9)      In 2001 the District Board declared a Water Code Section 350 water emergency, and
10
       adopted a moratorium on issuing new will serve letters for water service. No other regulations
11
       were adopted to avoid overcommitting the CCSD's limited water supply. The declared water
12
       emergency and moratorium remain in force and effect.
13
       10)     The Coastal Act (PRC§ 30000-30900) regulates development by requiring a coastal
14
       development permit to develop in the coastal zone (see Section 30600[a]). The Coastal Act a)
15
       requires local governments to adopt an LCP (see Sections 30500(a) and 30108.6), b) requires
16
       public works projects to be designed and limited consistent with the Coastal Act (see Section
17
       30254), but c) does not provide authority to take private property for public use without payment
18
       ofjust compensation (see Section 30010).
19
       11)     In order to certify an LCP, the Commission must find that the subject LCP will achieve
20
       the policies and objectives of the Coastal Act (see Section 30512). When the County's LCP was
21
       certified in 1988, delegation of coastal development permit authority transferred to the County.
22
       By certifying the LCP update in 2007, the Commission deemed the LCP adequate to achieve the
23
       objectives of the Coastal Act. Thus, the LCP's planning area standards and CCSD's draft BRP
24
       were found adequate to achieve the objectives of the Coastal Act (see Section 30108.6).
25
       12)     The LCP includes the North Coast Area Plan (NCAP), the area plan for the
26
       unincorporated communities of Cambria and San Simeon. The NCAP includes three relevant,
27     mandatory planning area standards (Standards). The Limitation on Development Standard (CW-
28     4) restricts the size and use of the proposed desalination plant. Specifically, "(t)he maximum




                                                    -5-
                                         SECOND AMENDED COMPLAINT




                                                   65 Exhibit F
     Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 66 of 92 Page ID #:239




       service capacity of the project will not induce growth inconsistent with the protection of coastal
 2     resources and public access and recreation opportunities." The plant must "avoid or fully

 3     mitigate any adverse environmental impacts to coastal resources." Before a permit for the

 4     desalination project can be obtained, CCSD must show that "reasonable progress is being made

 5
       to implement a build out reduction program." In sum, the LCP requires CCSD to limit the
       number of new water connections and dwelling units, before it can obtain a permit to construct
 6
       the desalination plant.
 7
       13)    The LCP includes two Standards that limit access to the County's coastal development
 8
       permitting process. Under the Cambria Community Services District Review Standard (CW-8),
 9
       the County cannot take in or process a development application, unless it includes written
10
       verification that CCSD plans to provide water and sewer service. CW-8 reads:
11
                           Prior to application acceptance, land use and building permit
12
                           applications shall include a written verification of water and sewer
13                         service from the Cambria Community Services District. A water
                           and sewer service condition compliance letter from the Cambria
14
                           Community Service District shall be provided to the Department
15                         ofPlanning and Building prior to final building inspection.
16
       14)    Under the Cambria Fire Department Review Standard (CW-9), the County cannot take in
17
       or process a development application, unless it includes a fire plan review. CW-9 reads:
18
                           All new development shall comply with applicable state and local
19                         Cambria fire codes. Prior to application acceptance, land use and
20
                           building permit applications shall include afire plan review from
                           the Cambria Fire Department.
21

22
       (RJN CW-4, CW-8 and CW-9)

23     15)    In 2008 the District Board adopted a Water Master Plan (WMP) update. The WMP

24     incorporates an Environmental Impact Report (EIR) that includes Public Services and Utilities

25     (PSU) mitigation measures. The PSU-3 mitigation measure requires CCSD to review

26     development applications, before they are submitted to the County. PSU-3 reads:

27                        Prior to submittal of land use and building permit applications to
                          San Luis Obispo County, the CCSD shall review the development
28
                          applications to ensure police, schools, parks/recreation, and solid



                                                    -6-
                                         SECOND AMENDED COMPLAINT




                                                  66 Exhibit F
 Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 67 of 92 Page ID #:240




                           waste facilities, services, and resources are adequate to support
 2
                           the increased demands associated with new development.

 3   Note: the term "services" includes water, sewer, and fire protection service.
 4
     (RJN PSU Mitigation Measures)
 5
     16)       CCSD's Buildout Reduction Program (BRP) is a crucial mitigation measure incorporated
 6
     within the WMP-EIR. To comply, with CW-4, the BRP was adopted to mitigate the growth
 7
     inducing impacts of the proposed desalination plant by capping the total number of water
 8
     connections ruid dwelling units. The BRP requires 3357 parcels to be left undeveloped because
 9
     they will not be provided with water and sewer services. To maintain the dwelling unit cap, the
10
     BRP requires 879 properties to be acquired and retired. Most of the retired parcels will be owned
11
     by CCSD.
12
     (RJN Executive Summary of the BRP)
13
                                       FACTVAL ALLEGATIONS
14
     17)       Plaintiffs own undeveloped, residentially zoned parcels ("the properties") located within
15
     the coastal zone and inside CCSD's urban service line. The properties are relatively small
16
     (between .08 and .14 acres) and have between 50 and 150 feet of frontage along publically
17
     maintained roads. Water and sewer lines front in the street. Similar sized parcels are developed
18
     on all sides of the properties. Plaintiffs do not have water and sewer service wait list positions.
19
     CCSD has confirmed Plaintiffs have never had wait list positions.
20
     18)       CCSD is the special district created and solely authorized to provide water, sewer, fire
21
     protection, and other services, to parcels within its urban service line. CCSD is the agency
22
     responsible for implementing the WMP-EIR's mitigation measures. CCSD is a responsible
23
     agency for development in Cambria (see Gov't Code Section 65933). As the local land use
24
     authority, the County is the lead agency for development in Cambria (see Gov't Code Section
25
     65929).
26
     19)       CCSD has confirmed Plaintiffs cannot obtain water and sewer service will serve letters
27
     (or connections) because they do not have wait list positions. However, in the event CCSD
28
     miraculously provides written verification that it will provide water, sewer, and fire protection



                                                       -7-
                                          SECOND AMENDED COMPLAINT




                                                  67 Exhibit F
     Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 68 of 92 Page ID #:241




       service to the properties, Plaintiffs allege they can obtain coastal development permits. After
 2     obtaining coastal development permits, Plaintiffs allege they would be authorized to apply for
 3     and can obtain building permits. Once coastal development and building permits are obtained,
 4     Plaintiffs allege they would be authorized to apply for water and sewer connections from CCSD.
 5     Assuming the Water Code Section 350 emergency has not been lifted, the applications for
 6     connections could be denied under Water Code Section 356.
 7     20)     Plaintiffs allege they must obtain a coastal development permit (CDP) before they are
 8     authorized to apply for a building permit to construct a home. A CDP is a discretionary permit
 9     for development in the coastal zone. The coastal development permitting process determines
IO     whether a property can be used as subdivided and zoned; thus, a CDP is a land use permit. Under
11     County Code Section 23.04.430, a CDP cannot be granted without an approved source of water
12     and wastewater treatment method. Pursuant to CW-8, a land use permit cannot be accepted for
13     processing, unless the project plans for a) the use of CCSD supplied water, and b) wastewater to
14     be treated by CCSD' s sewer system.
15     21)     Plaintiffs allege the coastal development permitting process commences upon delivery of
16     applications for development projects to CCSD; see CW-8 and PSU-3. The second step requires
17     the completion of the PSU-3 review because "the CCSD shall review the development
18     applications" before applications for development permits are submitted to the County. The
19     PSU-3 review should determine which services (if any) CCSD plans to provide.
20     22)    Plaintiffs allege they requested application forms to a) obtain the PSU-3 review, b) join
21     the water and sewer service waiting lists, and c) obtain water, sewer, fire protection, and other
22     services. CCSD did not provide any application forms or criteria to file and complete their
23     applications.
24     23)    The Permit Streamlining Act (Gov't Code§ 65920-65964) is relevant to this dispute.
25     Under Section 65931, the term "project" means any activity involving the issuance of a permit,
26     or other entitlement for use by a public agency. Plaintiffs allege the delivered applications were
27     for projects because a) they commenced the coastal development permitting process, and b) they
28     sought verification whether Plaintiffs can use CCSD's water and sewer systems. Under Section




                                                     -8-
                                          SECOND AMENDED COMPLAINT




                                                   68 Exhibit F
     Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 69 of 92 Page ID #:242




       65928, the term "development project" means "any project undertaken for the purpose of
 2     development." Plaintiffs allege their applications were for development projects because a) they
 3     commenced the land use phase of the permitting process to construct homes in the coastal zone,
 4     and b) they sought the verification of services required to file and obtain coastal development

 5     and building permits.
 6     24)    The Permit Streamlining Act
                                      I
                                          (PSA) burdens local agencies with express duties. Under
 7     Section 65940 (a), "each local agency shall compile one or more lists that shall specify in detail
 8     the information that will be required from any applicant for a development project." Under
 9     Section 65941 (a), "(t)he information compiled pursuant to Section 65940 shall also indicate the
IO     criteria which the agency will apply in order to determine the completeness of any application
11     submitted to it for a development project." Under Section 65943 (a) "(n)ot later than 30 calendar
12     days after any public agency has received an application for a development project, the agency
13     shall determine in writing whether the application is complete and shall immediately transmit th
14     determination to the applicant for the development project."
15     25)    The PSA provides maximum timeframes to approve or disapprove applications for
16     development projects. Plaintiffs allege Section 65950 is not on point because the County is the
17     lead agency for development, and applications from Stanton and Kilgore were returned without
18     being accepted for processing by the County. Consequently, under Sections 65950-65952, none
19     of the conditions that set the maximum timeframe for approval or disapproval of the
20     development projects can be met, until the lead agency accepts a development application.
21     Nonetheless, Section 65953 can be read to mean that CCSD should have quickly disapproved the
22     water and sewer applications because Plaintiffs do not have wait list positions. Properties with
23     wait list positions are posted on CCSD's website; hence, the basis for denying the applications
24     could have been determined within minutes of receiving the applications.
25     26)    After CCSD refused to provide the requested application materials and criteria, Plaintiffs
26     delivered applications to CCSD on July 22, 2015. For each property, the materials included the
27     County's land use permit application, site plans, assessor's map, house renderings, zoning, and
28     other property specific information. The materials delivered included applications to a) obtain




                                                    -9-
                                         SECOND AMENDED COMPLAINT




                                                  69 Exhibit F
     Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 70 of 92 Page ID #:243




       the PSU-3 review, b) join the water and sewer waiting lists, and c) obtain water, sewer, fire

 2     protection, and other services, from CCSD. Under Government Code Section 65943 (a),
 3     Plaintiffs allege the applications were complete (by law) on August 21, 2015. In the end, if
 4     CCSD required the use of specific applications forms, such forms should have been provided no

 5     later than August 21, 2015. Consequently, a claim that the "fabricated" applications were not

 6     complete is meritless because the applications were (by law) complete on August 21, 2015.
 7     27)     Plaintiffs delivered self-generated application forms (similar to the form previously used

 8     by CCSD to apply for the waiting list) because CCSD failed to provide application forms. CCSD
 9     did not accept or process these applications. Instead, District Counsel threatened Plaintiffs'
1o     attorney with sanctions should litigation be filed.
11     (RJN Noonan's application materials).
12     28)     Plaintiffs allege the County returned (unprocessed) land use permit applications delivered

13     by Kilgore and Stanton because their applications did not include written verification that CCSD
14     planned to provide water, sewer, and fire protection service. Thus, Plaintiffs verified the real
15     world impact of CW-8 and CW-9. Plaintiffs allege the Kilgore and Stanton applications would

16     have been accepted for processing by the County (and could have been approved), if the

17     applications included written verification of water, sewer, and fire protection service from
18     CCSD.
19     29)     Plaintiffs allege the declared water emergency provides no authority to frustrate
20     Plaintiffs' due process and protected property rights. Upon adoption of the Water Section 350
21     emergency, Water Code Section 353 obligated CCSD to adopt regulations that limit the delivery
22     of water to conserve its water supply, Plaintiffs allege the only regulation the District Board
23     adopted to limit delivery of water is the moratorium on issuing new will serve letters for water
24     service. Plaintiffs allege no additional regulations were required to limit delivery of water to the
25     properties because District Code Section 8.04.050 was sufficient to prevent Plaintiffs from
26     obtaining water and sewer services from CCSD. Significantly, CCSD has not alleged it
27     employed a regulation (adopted under water law authority) to limit the processing of the
28     applications.




                                                       -10-
                                          SECOND AMENDED COMPLAINT




                                                   70 Exhibit F
     Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 71 of 92 Page ID #:244




       30)       Plaintiffs allege the moratorium on issuing new water will serve letters only impacts wait
 2     list holders. Landowners with wait list positions are the only property owners entitled to obtain
 3     water services (including will serve letters and connections) from CCSD; thus, they must wait
 4     for the emergency to be lifted to obtain unconditional water will serve letters. Plaintiffs allege the
 5     moratorium has no impact on them because they do not have water commitments; hence, they

 6     are not entitled to obtain water will serve letters or connections from CCSD. Assuming the
 7     declared water emergency is lifted after the desalination plant is completed, Plaintiffs will still
 8     not be able to join the waiting list.
 9     31)       Water Code Section 356 provides the authority to deny applications for new water
10     connections, but provides no authority to refuse to accept and process applications for water and
11     sewer service. Plaintiffs have alleged the regulatory scheme prevents them from applying for
12     water connections until sometime after they obtain coastal development and building permits.
13     Under CW-8, Plaintiffs only require written verification of water and sewer service to file
14     development applications with the County; thus, active connections or connection permits are
15     not required to file or obtain coastal development or building permits from the County.
16     32)       Plaintiffs allege there is no authority to restrict the processing of their applications. In
17     Beck Development Co., Inc. v. Southern Palisades Bowl Transportation Co. (1996) 44 Cal. App
18     4th   1160, the city's refusal to accept a development application during a moratorium was invalid
19     and placed Beck's development aspirations "in a temporally indefinite limbo without an
20     opportunity for a hearing, a factual showing, a formal decision, review, or any of the other of the
21     procedural safeguards which are its due." Id at 1203. "(N)othing in the Government Code
22     permits a local agency to defer or delay its procedural obligations with respect to land use
23     regulations." Ibid. Plaintiffs allege Sections 8.04.050 and 8.04.070 were not adopted with
24     temporary water law authority; thus, the PSA and Beck are on point.
25     33)      In the end, CCSD has not alleged a regulation (adopted with temporary water law
26     authority) was employed to limit the processing of applications that cannot be approved; clearly,
27     such applications pose no risk to the CCSD water supply. Therefore, it would be erroneous to
28




                                                           -11-
                                             SECOND AMENDED COMPLAINT




                                                      71 Exhibit F
     Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 72 of 92 Page ID #:245




       conclude water law was ( or could be) employed to limit the processing of the applications for
 2     water, sewer, fire protection, and other services.
 J                                        FIRST CAUSE OF ACTION
 4
                      For Declaratory Relief concerning District Code Section 8.04.050
                                   (Code of Civil Procedure Section 1060)
 5     34)     Plaintiffs incorporate the preceding paragraphs.
 6             Plaintiffs seek declaratory relief to determine whether Section 8.04.050 prevents them
       35)
 7
       from obtaining water and sewer service from the CCSD.
 8             Plaintiffs have alleged they cannot obtain water and sewer services from CCSD because
       36)
 9     Section 8.04.050 requires all new water and sewer customers to come from one of CCSD's
IO     waiting lists; hence, new residential water and sewer services (including will serve letters and
11
       connections) can only be provided to landowners with residential wait list positions. To fulfill its
12
       role in the scheme to limit development without payment of just compensation, CCSD will not
13
       apply Section 8.04.050 to the applications and development projects. Nonetheless, CCSD
14     concedes Plaintiffs cannot obtain water and sewer services because they do not have wait list
15     positions.
16             Plaintiffs allege this is an actual controversy because a) the scheme to limit development
       37)
17     implicates protected property rights, and b) CCSD's refusal to provide any process that yields a
18
       formal decision concerning its service plans implicates due process rights. The disturbing and
19
       unlawful lack of process leaves Plaintiffs' development rights (if any) "in a temporally indefinite
20
       limbo without an opportunity for a hearing, a factual showing, a formal decision, review, or any
21
       of the other of the procedural safeguards which are its due." Beck Development Co., Inc. v.
22
       Southern Palisades Bowl Transportation Co. (1996) 44 Cal. App 4th 1160, 1203. When protected
23
       interests are implicated, the right to some kind of hearing is paramount. Board of Regents v. Roth
24
       (1972) 408 U.S. 564, 570. The requested relief will a) safeguard protected rights, b) provide
25
       Plaintiffs an opportunity to be heard, and c) result in a formal decision.
26     38)    Plaintiffs' allege they exhausted administrative remedies to obtain a formal decision that
27
       applies Section 8.04.050 to their applications, projects, and properties. Plaintiffs have alleged
28
      that upon receipt of their request for information, Government Code Sections 65940 (a) and




                                                     -12-
                                          SECOND AMENDED COMPLAINT




                                                    72 Exhibit F
     Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 73 of 92 Page ID #:246




       65941 (a) obligated CCSD to provide a list of the information required to file and complete
 2     applications for their development projects. Plaintiffs have alleged CCSD refused to provide the
 3     requested list of information, and did not provide applications materials for its service functions.
 4     39)    Plaintiffs have alleged that because CCSD refused to provide application forms, they
 5     delivered self-generated applications to determine, among other things, whether CCSD plans to
 6     provide water and sewer services to the properties. Plaintiffs have alleged Government Code
 7     Section 65943 (a) obligated CCSD to issue a written notice whether the applications were
 8     complete by August 21, 2015. CCSD claims Plaintiffs' "fabricated" applications were not
 9     complete. Therefore, because CCSD received Plaintiffs applications, Section 65943 (a) burdened
IO     CCSD with the obligation to provide application forms that would enable Plaintiffs to complete
11     their applications. Nonetheless, by failing to provide a written notice of incompleteness,
12     Plaintiffs' have alleged that the applications were (by law) complete on August 21, 2015.
13     Finally, because CCSD did not comply with the PSA, Plaintiffs were prevented from obtaining a
14     formal decision that could appealed to the District Board.
15     40)     Plaintiffs allege they have a beneficial interest in obtaining a declaration whether Section
16     8.04.050 prevents them from obtaining water and sewer services from CCSD. In Harris v.
17     County ofRiverside (1990) 904 F.2d 497, 503, (citing Washington ex rel. Seattle Title Trust Co.
18     v. Roberge, 278 U.S. 116, 121) the Ninth Circuit confirmed that "(t)he right of an owner to
19     devote his land to any legitimate use is properly within the protection of the Constitution."
20     Plaintiffs allege their protected property interests include the right to be informed whether a
21     regulation ( or the regulatory scheme) prevents the filing of development applications. Therefore,
22     Plaintiffs allege they have a beneficial right to determine whether Section 8.04.050 prevents
23     them from obtaining water and sewer services from CCSD.
24     41)    Finally, Plaintiffs allege they are not potential customers of CCSD because Section
25     8.04.050 states that "new customers shall come only from ... the district water and sewer waiting
26     lists." Furthermore, because CCSD concedes Plaintiffs cannot obtain water and sewer services
27     because they do not have wait list positions, a declaration that Section 8.04.050 prevents
28     Plaintiffs from obtaining water and sewer services from CCSD is appropriate.




                                                     -13-
                                          SECOND AMENDED COMPLAINT




                                                   73 Exhibit F
     Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 74 of 92 Page ID #:247




       42)    For the reasons stated above, judicial resolution of this actual controversy is necessary
 2     and proper at this time.
 3                                      SECOND CAUSE OF ACTION
 4
                                   For Damages Under 42 U.S. Code§ 1983
                                         (Against CCSD and Does 1-10)
 5     43)     Plaintiffs incorporate the preceding paragraphs.
 6             42 U.S. Code§ 1983 (Section 1983) provides authority to state a claim for damages from
       44)
 7     regulations and policies that deprive any person of rights and privileges secured by the Federal
 8     Constitution. Section 1983 reads:
 9            Every person who, under color of any statute, ordinance, regulation, custom, or
              usage, of any State or Territory or the District of Columbia, subjects, or causes to be
10            subjected, any citizen of the United States or other person within the jurisdiction
              thereof to the deprivation of any rights, privileges, or immunities secured by the
11
              Constitution and laws, shall be liable to the party injured in an action at law, suit in
12            equity, or other proper proceeding for redress, except that in any action brought
              against a judicial officer for an act or omission taken in such officer's judicial
13            capacity, injunctive reliefshall not be granted unless a declaratory decree was
14
              violated or declaratory relief was unavailable. For the purposes of this section, any
              Act of Congress applicable exclusively to the District of Columbia shall be
15            considered to be a statute of the District of Columbia.

16
       45)     The Supremacy Clause of Article VI of the Federal Constitution requires states to provide
17
       hospitable forums for federal claims; thus, state courts have jurisdiction for Section 1983 claims.
18
       (See Felder v. Casey, 487 U.S. 131, that held state law is pre-empted pursuant to the Supremacy
19
       Clause when a Section 1983 action is brought in state court). Local governments are persons
20
       under Section 1983. (See Monell v. New York City Dept. of Social Services (1978) 436 U.S. 658,
21
       which held local government can be sued under Section 1983). CCSD may not assert the good
22
       faith of its officers as a defense to liability under Section 1983. (See Owen v. City of
23
       Independence (1980), 445 U.S. 622, that held a municipality may not assert the good faith of its
24
       officers as a defense to liability under Section 1983).
25
       46)    To state a Section 1983 claim for deprivation ofrights protected by the Federal
26
       Constitution, Plaintiffs must show: (1) that they possessed a constitutionally protected right or
27
       interest; and (2) that they were deprived of that right or interest without due process oflaw. First,
28
       Plaintiffs allege the parcels were lawfully subdivided, and are zoned for residential development.



                                                      -14-
                                           SECOND AMENDED COMPLAfNT




                                                   74 Exhibit F
     Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 75 of 92 Page ID #:248




       When they acquired title, Plaintiffs acquired all rights that ran with the land. Thus, because they
 2     own lawfully subdivided and residentially zone parcels, Plaintiffs have a legitimate claim of
 3     entitlement to construct homes on the properties. Board ofRegents v. Roth (1972) 408 U.S. 564,
 4     577. Further, Plaintiffs allege the right to develop residential property is a protected interest.
 5     Harris v. County of Riverside (1990) 904 F.2d 497, 503.
 6     4 7)    Prior to the adoption of the overly restrictive regulatory scheme, Plaintiffs allege there
 7     was no cap on the allowable number of residential dwelling units. Just as their neighbors were
 8     able to do, Plaintiffs could have walked into CCSD offices and walked out with water and sewer

 9     service will serve letters. After obtaining development permits from the County, Plaintiffs could

10
       have obtained water and sewer connections, and constructed homes on the properties. In sum,
       Plaintiffs allege the properties could be developed before the regulatory scheme deprived them
11
       of their development rights. Therefore, Plaintiffs' allege their development rights and property
12
       interests could not be deprived without due process of law.
13
       48)     Second, Plaintiffs allege CCSD acted under color of state law (i.e., the Coastal Act,
14
       CEQA, and the LCP) when it adopted regulations, mitigation measures, and policies or customs
15
       to limit development by establishing caps on water connections and dwelling units. The Due
16     Process Clause of the Fifth and Fourteenth Amendment of the Federal Constitution requires
17     proper notice prior to adoption of regulations that deprive protected property rights or interests.
18     Assuming the regulatory scheme intended to permanently cap the number of allowable dwelling
19     units, and bars landowners without wait list positions from developing, proper notice should

20     have been given to the affected landowners. Plaintiffs allege adequate notice was not provided to
       them before the LCP, WMP, WMP-EIR, and BRP were adopted. Consequently, Plaintiffs allege
21
       their development rights were deprived without due process of law.
22
       49)    Compensatory damages for the deprivation of protected rights or interests can be awarded
23
       under Section 1983. Plaintiffs allege actual damages can be determined by the cost to acquire
24
       water and sewer service rights from private parties. District Code fosters a secondary market for
25
       the private sale of water and sewer service rights; see District Code Section 8.04.100. Real estate
26     agents advertise the sale of active water meters on the local multiple listing service (MLS). These
27     MLS listings include the right to connect to CCSD's sewer system, but do not include the sale of
28     land. These water meters are a) sourced from dwellings that have been demolished, b) can be
       immediately used (i.e., not delayed by the water emergency) to permit development because they


                                                      -15-
                                           SECOND AMENDED COMPLAINT




                                                    75 Exhibit F
      Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 76 of 92 Page ID #:249




        do not place a new demand on CCSD's water supply, and c) currently sell for about $250,000.
 2      Therefore, Plaintiffs can be awarded compensatory damages sufficient to purchase active water
  3     and sewer connections from private parties; such an award would make them whole, and would

  4     not frustrate or exceed the dwelling unit cap.
        50)     As it relates to statutes of limitations, Section 1983 claims are treated as tort claims for
  5
        the recovery of damages for personal injuries. (see Wilson v. Garcia (1985) 471 U.S. 26, which
  6
        held the characterization of Section 1983 claims as a personal injury action for statute of
  7
        limitations purposes). Plaintiffs have alleged Section 1983 controls the characterization of the
  8
        action; thus, Section 1983 claims do not require filing of claims pursuant to the CA Government
  9
        Claims Act. Nonetheless, Plaintiffs allege they filed a claim for damages with CCSD. For
 10     Section 1983 claims, Plaintiffs allege state law controls the tolling of claims under statutes of
 11     limitation. Id at 269. Pursuant to CCP 335.1, Plaintiffs allege their Section 1983 claims are
 12     timely because they are filed within two years of the accrual of the injury.
13      51)     Plaintiffs allege their Section 1983 claims did not accrue until Plaintiffs discovered that
14      CCSD would not provide a process or decision that informed them whether CCSD planned to

15
        provide water and sewer services to the development projects. Specifically, Plaintiffs allege their
        Section 1983 claims accrued when a notice of incompleteness was due (but not issued) on
16
        August 21, 2015. At that time, Plaintiffs had reason to discover CCSD would not provide a
17
        process or decision that applied its regulations to the applications and projects.
18
        52)    Plaintiffs allege their Section 1983 claims did not accrue when Ordinance 24 77 was
19
        adopted in 1990. Ordinance 24 77 was not adopted to permanently limit development to those
20
        properties with existing CCSD wait list positions. Concurrent with the adoption of Ordinance
21      2477, the County opened an overflow list for those landowners seeking a lineal or placeholder
22      position for water and sewer services from CCSD, who could no longer join CCSD's waiting
23     list. By opening an overflow list that remained open until 2007, the County clearly demonstrated
24     that it did not intend to limit development to members of CCSD's waiting list. Nonetheless, if

25     Ordinance 24 77 was intended to permanently deprive landowners of their development rights,
       Plaintiffs allege adequate notice was not provided to them.
26
       53)      Plaintiffs allege their Section 1983 claims did not accrue upon adoption of Ordinance 14-
27
       90, or when it was codified as Section 8.04.070. Ordinance 14-90 was not adopted to
28
       permanently limit development to those properties with existing CCSD wait list positions.



                                                      -16-
                                           SECOND AMENDED COMPLAINT




                                                     76 Exhibit F
     Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 77 of 92 Page ID #:250




       Plaintiffs allege they hold a letter from a landowner (with a County overflow list position)
 2     wherein CCSD confirmed it would serve properties on the County's overflow list, once the

 3     CCSD waiting list was exhausted (i.e., after all positions were provided active connections).

 4     Noonan has position #275 on the County's overflow list. Further, District Board Minutes
       demonstrate that the District Board expected the CCSD waiting list to re-open sometime after
 5
       Ordinance 14-90 was adopted. Nonetheless, if Ordinance 14-90 was intended to permanently
 6
       deprive landowners of their development rights, Plaintiffs allege adequate notice was not
 7
       provided to them.
 8
       54)     Plaintiffs allege their Section 1983 claims did not accrue upon adoption of Resolution 2-
 9
       2000, or when it was codified as Section 8.04.050. Plaintiffs allege Resolution 2-2000 was not
10     intended to permanently remove water or sewer service rights, or limit future development to
11     those properties with CCSD wait list positions. While the Commission clearly wanted growth in
12     Cambria to be limited, Plaintiffs allege the Commission did not delegate land use authority to
13     CCSD for that purpose at that time. Therefore, the authority to adopt Resolution 2-2000 and

14     Section 8.04.050 was limited to the express powers granted to special districts in CA Code;

15
       therein, special districts have no express land use or police power. Nonetheless, if Resolution 2-
       2000 and Section 8.04.050 were intended to permanently deprive landowners of their
16
       development rights, Plaintiffs allege adequate notice was not provided to them.
17
       55)     Plaintiffs allege their Section 1983 claims did not accrue when the LCP was adopted or
18
       certified. It is settled law that general plans do not take development rights. Also, the LCP does
19
       not express the intention to limit new development to those properties with CCSD wait list
20
       positions. Nonetheless, if the LCP was intended to permanently deprive landowners of their
21     development rights, Plaintiffs allege adequate notice was not provided to them.
22     56)    Plaintiffs allege their Section 1983 claims did not accrue upon the adoption of the WMP,
23     WMP-EIR, or BRP. The WMP is a future plan for water supply and distribution within CCSD's
24     service area; such plans do not take development rights. Significantly, the BRP's water

25     connection cap or ceiling includes a) existing users, b) the remaining CCSD wait list, and c) 65
       unallocated meters. It is unclear how the unallocated meters will be utilized, but one possibility
26
       (referenced in the BRP) is to auction them off to raise money to acquire and retire development
27
       rights. Thus, because the 65 unallocated meters evidently remain unallocated, it is reasonable to
28
       conclude that CCSD has discretion to allocate those meters to Plaintiffs. Assuming, arguendo,



                                                     -17-
                                          SECOND AMENDED COMPLAINT




                                                   77 Exhibit F
     Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 78 of 92 Page ID #:251




       that Plaintiffs should have known their water and sewer service applications would be denied,
 2     Plaintiffs allege they had a reasonable expectation that the District Board would hear an appeal,
 3     and would allocate four of the unallocated meters to avoid potential liability. Therefore, when

 4     CCSD did not provide a process or decision that could be appealed to the District Board,

 5
       Plaintiffs had reason to discover that they could not obtain any of the unallocated meters.
       57)     Plaintiffs allege filing a Section 1983 claim before they delivered applications would
 6
       have been premature because it was unknown a) that CCSD would frustrate the PSA; b) that no
 7
       process would be available to discover CCSD's water and sewer service plans; and b) that no
 8
       decision would be made that could be appealed to the District Board. In sum, because the MWP
 9
       provides for 65 unallocated meters within the dwelling unit cap, it was reasonable for Plaintiffs
10     to have assumed a) that they could participate in a process that would yield an appealable
11     decision, b) that the District Board had discretion to issue unallocated meters to Plaintiffs, and c)
12     that the District Board would provide unallocated meters to avoid potential liability for the
13     deprivation of development rights. In the end, Plaintiffs' Section 1983 claims accrued when they

14     discovered that no process was available to obtain any of the unallocated meters.

15
       58)     Section 1983 provides the basis to grant an immediate remedy to cure the continuing
       impairment of procedural due process and equal protection rights. Plaintiffs allege CCSD's
16
       General Manager (acting in his official capacity) employs a CCSD policy or custom of not
17
       providing a process that yields a formal decision, which deprives Plaintiffs of their procedural
18
       due process and equal protection rights. Therefore, Plaintiffs seek injunctive and prospective
19
       relief from the policy or custom that prevents non-wait list holders from commencing any
20
       process that applies CCSD's regulations to service applications and development projects.
21     Absent such injunctive and prospective relief, Plaintiffs allege CCSD and its General Manager
22     (Jerry Gruber) will continue to frustrate protected rights. Finally, such relief would also benefit
23     non-parties, who have due process and equal protection rights to a process that informs them
24     whether they can obtain CCSD services, including unallocated meters.

25     59)     Reasonable attorney's fees can be awarded for Section 1983 claims. The Civil Rights

26
       Attorney's Fees Awards Act of 1976 entitles the prevailing party in Section 1983 actions to be
       awarded attorney's fees (see 42 U.S.C.A. § 1988[b]), and expert fees (see 42 U.S.C.A. § 1988
27
       [c]). However, a prevailing defendant may only be awarded attorney's fees in a frivolous or bad
28
       faith action.



                                                       -18-
                                          SECOND AMENDED COMPLAINT




                                                   78 Exhibit F
      Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 79 of 92 Page ID #:252




    I
 ,: I
 3                                                        Verification

           COMPLAINT FOR DECLARATORY RELJEF �d DAMAGES, is true based on my own
 5
           knowledge, except as to those matters stated on information and belief, and as to those matters I
                   .       .

 7

 SI
       I   I declare under penalty of perjury under the laws of the State of California that the foregoing is
           true and correct



10



12
           Plaintiff Kenneth A. Noonan, Trustee of The Kenneth and Colleen Noonan 1999 Trust


14

1C




19



21




24




28




                                                                     -20-
                                             C'l:l"'t'\1'1T'> A 'l..n:l1'Tnl:n l"'t'\'1."1)T A ThT'T'




                                                              79 Exhibit F
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 80 of 92 Page ID #:253




       3                                             Verification
       4    I um a party to this action, and I have read the foregoing and the SECOND AMENDED
            COMPLAlNT FOR DECLARATORY RELIEF and DAMAGES is true based on my own
       5
            knowledge, except as to those matters stated on information and belief, and as to those matters I
       6    believe them to be true.

       7    I declare under penalty of perjury under the laws of the State of Califomia that the foregoing is


                                              �J?erll,)JI) @.'tJea_c/1
            true and correct.
       8

       9    Executed on March::.�lS:--2016,                                    J   California.

      JO

      11

      12

      13

      14

      15

      16

      "17

      18

      ·19

      20
      21

      22

      23

      24

      25

      26

      27

      28




                                                            -21-
                                                SECOND AMENDED COMPLAlNT




  -    ---····----                                                 ·----    ---- . ···- ---




                                                      80 Exhibit F
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 81 of 92 Page ID #:254




     2

     3
                                                    Verification
     4
         l am a party to this action, and I have read the foregoing and the SECOND AMENDED
     5   COMPLAINT FOR DECLARATORY RELIEF and DAMAGES is true based on my own
         knowledge, except as to those matters stated on information and belief, and as to those matters I
     6
         believe them to be true.
     7
         I declare under penalty of perjury under the laws of the State of California that the foregoing is
     8   true and correct.
     9
         Executed on March 2.S, 2016, at     Vk tll,.,;fl tYU,l   f;>@:c H    , Virginia.
 10

 11

 12

 13
         Plaintiff Charles Stanton

 l4

 15

 Hi

 17

 18

19

20

2l

22

23

24

ZS

26

27
28                               .   .'



                                                      -22-
                                           SBCOND AMENDED COMPLAlNT




                                                        81 Exhibit F
     Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 82 of 92 Page ID #:255




     1

     2

     3
                                                          Verification
     4
         I am a party to this action. and I have read the foregoing and the SECOND AMENDED
     5   COMPLAINT FOR DECLARATORY RELIEF and DAMAGES is true based on my own
         knowledge, except as to those matters stated on .information and belief, and as to those matters I
     6
         believe them to be true.
     7
         I declare under penalty of perjury under the laws of the State of California that the foregoing is
     8   true and correct.

         Executed on March '2.5'�016, at _....,(_. . , �. . . __..,4:h,q
                                                                      �'-'--\eA--' -0z. ;. __, California.
     9

 10                                                                  v
 11

 12
           1tJmvJ;�
 13
         Plaintiff Wilma Sutcliffe

 14

15

16

17

18
         H:=a
19

20

21

22

23

24

25

26

27

28




                                                            -23-
                                                 SECOND AMENDED COMPLAINT




                                                            82 Exhibit F
     Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 83 of 92 Page ID #:256




                                             PROOF OF SERVICE

 2     STATE OF CALIFORNIA,                   ]ss.
       COUNTY OF SAN DIEGO                    ]
 3
         I am employed in the county of San Diego, State of California. I am over the age of 18 and not
 4
       a party to the within entitled action; my business address is 2173 Salk Ave., Ste. 250, Carlsbad,
 5     CA 92008.

 6     On March 30, 2016, I caused to be served the following captioned documentfs) SECOND
       AMENDED COMPLAINT to be served on the foregoing parties as follows:
 7
                Michael M. McMahon
 8              Carmel & N accasha, LLP
                District Counsel to CCSD
 9              J 908 Spring Street
                Paso Robles CA 93446
10

11     []       BY MAIL By placing a "true copy" of the foregoing document(s) in a separate envelope
                which was then sealed and addressed to each addressee, with postage thereon fully
12
                prepaid. I deposited each envelope in the United States Postal Service within the county
13              of San Diego, state of California on this same date.

14      [X]     BY EXPRESS MAIL I OVERNIGHT DELIVERY By placing a "true copy" of the
15
                foregoing document( s) in a separate envelope designated by the express service carrier
                which was then sealed and addressed to each addressee, with delivery fees prepaid and
16              given to an authorized courier or driver of the express service carrier on this same date in
                Orange County, California.
17

18     []       PERSONAL SERVICE By personally delivering the foregoing documents to the above
                identified party.
19
       I declare, under penalty of perjury, under the laws of the State of California, that the foregoing is
20
       true and correct. Executed on March 30, 2016.
21

22
       JACK B. FRIEDELL
23     Type or Print Name                                      Signature

24

25

26

27

28




                                                        -1-
                                                 PROOF OF SERVICE




                                                     83 Exhibit F
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 84 of 92 Page ID #:257




                              EXHIBIT G




                                    84 Exhibit G
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 85 of 92 Page ID #:258




                 SUPERIOR COURT OF SAN LUIS OBISPO COUNTY                             CASE NUMBER
     San Luis Obispo Branch, 1035 Palm Street, Rm, 385, San Luis Obispo, CA 93408
      Paso Robles Branch, 901 Park Street, Paso Robles, CA 93446
                                                                                      lSCVP-0282
              Kenneth Noonan vs. Cambria Community Services District
                                                                                    Mis eel la neous
                                                                                    Minute Order


       On the matter heretofore ordered to stand submitted, the attached Tentative Ruling is adopted as
                                                                                                                /
    the Court's final ruling on the matter.
                                                                                                              • I
                                                                                                                I

       Dated: 6/9/2016




                                                                                                          i
                                                                                                          i




                                                         85 Exhibit G
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 86 of 92 Page ID #:259
                                                                                              FILED
                                                                                             'JUN - o       2a1s �
                                                                                    B�LUISO���'

                                                                                           Julie Vie   , Deputy Clerk

    Noonan v. Cambria Community Services District, lSCVP-0282
                                                                                                                        I
                                                                                                                        I

    RE:     Demurrer and Motion to Strike Second Amended Complaint

    Date: June 7, 2016


    Plaintiffs are the owners of undeveloped, residentially zoned parcels of property located within
    the Cambria Community Services District (CCSD) urban service line. Plaintiffs allege that
    CCSD has refused to provide, accept, or process Plaintiffs' applications submitted for the
    purpose of assessing the availability of water, sewer, and fire services in connection with their
    proposed application for a coastal development permit. Plaintiffs further allege that they do not
    have positions on the waiting list and, as a result, cannot obtain water and sewer "will serve"
    letters. Finally, they assert that CCSD does not provide any process that yields a formal decision
    on the availability of a will serve letter.

    The First Amended Complaint sought traditional mandate relief to compel CCSD to comply with                    I!




    its alleged mandatory duties to process applications submitted for the purpose of assessing the
    availability of water, sewer, and fire services in connection with an application for a coastal
    development permit (CDP). The demurrer to the F AC was sustained with leave to amend.

    Plaintiffs have now filed a Second Amended Complaint (SAC) alleging two causes of action.
    The first cause of action seeks declaratory relief with respect to CCSD Code §8.04.050. The
    second cause of action alleges damage claims based upon 42 USC §1983. CCSD has demurred
    to both causes of action and has filed a motion to strike the 42 USC § 1983 causes of action
    because the Court did not authorize amendment of the pleading to include those claims.

    The SAC describes some of the pertinent history related to the availability of water in the
    Cambria area. The history was presented in the previous ruling on the demurrer to the first
    amended complaint and is provided here again.

    In the mid- l 980s demand for sewer service exceeded the annual connection restraints and CCSD
    formed a water and sewer waiting list.

    In 1990, the County adopted Growth Management Ordinance No. 2477 that ordered the District
    to freeze its water andsewer service waiting list. The District complied with the adoption of        '     I

    Ordinance 14-90, codified as District Code §8.04.070. It states, in pertinent part, that residential
    applications for Water and Sewer Waiting Lists are no longer taken.

    In 1998, the Coastal Commission conducted a periodic review of the LCP and threatened to
    impose a building moratorium unless there were limitations on Cambria's build out.

     In 2000, CCSD adopted Resolution 2-2000 as codified in District Code §8.04.050. It states that
     water and sewer services provided to new customers shall come from only one of three
     enumerated sources and will be subject to conditions or restrictions currently in effect. The




                                                86 Exhibit G
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 87 of 92 Page ID #:260




    pertinent source applicable here is the allocation from the district water and sewer waiting lists
    ( commercial, residential, multifamily or affordable housing) in accordance with District
    ordinances.

    In 2001, the District declared a Water Code §350 emergency and adopted a moratorium on
    issuing new intent to serve letters for water service. The "Water Code's more apocalyptical
    section 350 (Wat.Code, § 350) ... grants water providers vast discretion in meeting water
    emergencies." San Diego County Water Authority v. Metropolitan Water Dist. of Southern
    California (2004) 117 Cal.App.4th 13, 19.1

    The declaration of the water emergency and the adopted moratorium has not been lifted.

                                                       Demurrer
    Declaratory Relief:

    Plaintiffs seek a declaration that District Code §8.04.050 prevents Plaintiffs from obtaining water
    and sewer services (including will serve letters and connections) from CCSD. (SAC �35 and
    Prayer for Relief at �1) The SAC further alleges that this is an actual controversy because (a) the
    scheme to limit development implicates protected property rights, and (b) CCSD's refusal to
    provide any process that yields a formal decision concerning its service plans implicates due
    process rights. (SAC �37)

    District Code §8.04.050 states as follows:

            8.04.050 - New commitments.
            Water and/or sewer services provided to new customers shall come only from one
            of the following sources and be subject to any conditions or restrictions currently
            in effect, or which may be imposed by the board of directors in the future:

            A. Allocation from the non-active service commitment section of the table of
               existing commitments.
            B. Allocation from the district water and sewer waiting lists (commercial,
               residential, multifamily or affordable housing) in accordance with district
               ordinances.
            C. New allocations for parks/landscape/irrigation meters may be authorized only
               by action of the board on a case-by-case basis. Such allocations will thereafter
               be listed separately on Exhibit B of the ordinance codified in this chapter as
               parks/landscape/irrigation commitments, shall have no entitlement to EDUs
                                                                                                                          I
        When a water distributor's governing body declares an emergency shortage, it must adopt regulations that will,
        in its "sound discretion," conserve the water supply for the greatest public benefit. (Water Code §353.) The
        regulations adopted pursuant to Water Code section 350 "shall prevail over the provisions of such Jaws relating   i

        to water rights for the duration of the period of emergency," thereby preempting the preferential rights
        calculations made under section 135. San Diego County Water Authority v. Metropolitan Water Dist. of
        Southern California (2004) 117 Cal.App.4th 13, 19-20.




                                                      87 Exhibit G
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 88 of 92 Page ID #:261




                for residential or commercial use, do not include rights to sewer service and
                shall be utilized only for parks/landscape/irrigation uses.
                (Ord 8-2003 § 2.5-5)

    Here, the code section requires water and/or sewer services provided to new customers to come
    from one of three possible sources, namely from one of CCSD's waiting lists. It further states
    that any provision of services to new customers is subject to conditions or restrictions currently
    in effect or which may be imposed in the future.

    Declaratory relief is available "in cases of actual controversy relating to the legal rights and
    duties of the respective parties .... " (Code Civ.Proc., § 1060.) For appellants to state a cause of
    action for declaratory relief, there must arguably be a right ( on their part) or a duty (on the
    Department's part). Gilbert v. State of California (1990) 218 Cal.App.3d 234, 248.

            A difference of opinion as to the interpretation of a statute as between a citizen
            and a governmental agency does not give rise to a justiciable controversy and
            provides no compelling reason for a court to attempt to direct the manner by
            which the agency shall administer the law. Zetterberg v. State Dept. of Public
            Health (1974) 43 Cal.App.3d 657, 663-64. [Internal Citation omitted.]

    Here, the SAC alleges that Plaintiffs are owners of undeveloped, residentially zoned parcels
    within the urban service line of the CCSD. (SAC ifl) It further alleges that Plaintiffs do not have
    wait list positions and the District has confirmed they never had wait list positions. (SAC ,r17)
    Plaintiffs cannot obtain water and sewer service "will serve" letters because they do not have
    wait list positions. (SAC ,rt 9) Plaintiffs' efforts to develop their parcels cannot be processed
    without an approved source of water and wastewater treatment method. (SAC if20) There are
    no allegations describing when Plaintiffs acquired their property.

    In their opposition brief, Plaintiffs assert that they seek a determination of whether District Code ,
    §8.04.050 prevents CCSD from providing water and sewer services and that the claim includes
    (1) an interpretation of the meaning and scope of the code section, (2) whether it requires
    defendant to provide application forms, accept applications, (3) complete the PSU-3 review, (4)
    issue "will not' serve letters, and (4) to otherwise explain the meaning of the section. (Plaintiffs:
    Opposition to Demurrer at p. 4; lines 18-26)                                                         ·

     In contrast, the demurrer contends that District Code §8.04.050 only reflects sources to be
     utilized if and when services are provided to a new customer. In addition, the declared Water
     Code §350 Emergency and the related moratorium on issuance of new "will serve" letters
     override any law establishing the rights of individual consumers to receive a specific or
     proportionate amount of the water supply. See Water Code §357.

     It appears that the cause of action intends to incorporate determinations similar to those
     referenced in the prior ruling on demurrer:




                                                 88 Exhibit G
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 89 of 92 Page ID #:262




             The threshold question here appears to be the propriety of the District's refusal to
             accept or process requests for "will serve" letters for water and sewer in light of
             the circumstances surrounding the regulations and water conditions in the District.
             This includes the related question of whether the use of a template or "fabricated"
             application is sufficient to trigger the District's mandatory duty to process the
             request, should such a mandatory duty exist. Given the circumstances described
             by the complaint, the relevant District Code sections and the water emergency
             declaration with its moratorium on issuing new intent to serve letters, the
             complaint does not allege a clear and present ministerial duty on the part of
             respondent and a clear and present beneficial right to the performance of that duty
             in the petitioner. [Ruling on Demurrer to First Amended Complaint.]

     Whether Plaintiffs have any right or the District has any corresponding duty regarding the
     processing of an application under the circumstances of a declared water emergency, or the other                          I

     issues presented in the cause of action, is not adequately demonstrated by the allegations in the
     complaint. More importantly, the issues for determination enumerated by Plaintiffs do not
     appear to be encompassed by an interpretation of District Code §8.04.050 as that code section
     relates to the sources available to the District when it provides services to a new customer. The
     demurrer to the First Cause of Action for declaratory relief as to District Code §8.04.050 is
     sustained without leave to amend.

     42 USC §1983:

     Plaintiffs' Second Amended Complaint states that Plaintiffs must show a constitutionally
     protected right or interest to successfully state a claim under 42 USC §1983. It further alleges
     that Plaintiffs have a protected right to develop their residential property and that the District
     acted under state law when it enacted regulations to limit development by establishing caps on
     water connections and dwelling units.2

     Ultimately, Plaintiffs contend that their efforts to develop their respective properties are thwarted I
     because of an inability to obtain "will serve" letters for water and sewer services. Plaintiffs
     assert that they seek compensatory damages for the deprivation of their development rights
     without due process of law.

     When asserting a deprivation of procedural due process in support of a cause of action pursuant
     to 42 USC § 1983, a federally protected property interest on which to base a procedural due
     process claim is required. Clark v. City of Hermosa Beach (1996) 48 Cal.App.4th 1152, 1183, as
     modified on denial ofreh'g (Sept. 11, 1996). Similarly, a party asserting a substantive due
     process violation must first establish a valid property interest within the meaning of the
     Constitution, and then must demonstrate that the government's action was arbitrary or
     irrational." (Id. at page 1184.)


         The Court notes that Plaintiffs do not allege the time that the properties were acquired, although they do allege :
         that they were never on the wait list for services.
                                                                                                                           I
                                                                                                                          4




                                                       89 Exhibit G
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 90 of 92 Page ID #:263




    In Gilbert v. State of California (1990) 218 Cal.App.3d 234, a county public utility district had
    imposed a moratorium on new water service connections after finding that drought conditions
    prevented adequate water supplies. The District applied to the State Department of Health
    Services for a permit to operate its existing water system, and the department's engineering
    branch recommended granting the permit subject to the condition that the District continue the
    moratorium. DHS followed this recommendation in issuing the permit. Landowners of
    unimproved property subject to the moratorium brought an action seeking to compel the DHS to
    remove the continued moratorium and to develop additional water sources, seeking declaratory
    relief on the existence of a duty to supply water, and seeking damages for inverse condemnation.
    The trial court sustained the department's demurrer to all causes of action and entered a judgment
    of dismissal. Gilbert v. State of California (1990) 218 Cal.App.3d 234.

    Relevant to the inverse condemnation claim, the Court concluded that "[p ]rotected property
    interests are created and defined by state law. (Board ofRegents v. Roth (1972) 408 U.S. 564,
    577 [33 L.Ed.2d 548, 561, 92 S.Ct. 2701].) California law does not recognize potential water use
    as a compensable property right. Gilbert v. State of California (1990) 218 Cal.App.3d 234, 250.

           In Hollister, the reviewing court faced a situation substantially similar to the
           present case. There, the landowner sought damages for inverse condemnation,
           complaining that because the Goleta County Water District would not approve
           any new water service connections, the landowner's property was rendered
           unsuitable for development or any other purpose. On appeal the court held: "A
           potential water user does not possess 'an absolute right to be treated in the same
           manner as existing water consumers within [a] water district ... ,"' concluding that
           damage caused by the moratorium was not compensable. (Hollister Park Inv. Co.
           v. Goleta County Water Dist., supra, 82 Cal.App.3d at p. 294; Gilbert v. State of
           California (1990) 218 Cal.App.3d 234, 250-51.

    Although Plaintiffs attempt to distinguish Gilbert on the basis that it dealt with inverse
    condemnation, the central principle that potential water use is not a compensable right is
    applicable to the constitutional claims presented here. This action does not establish a valid
    protectable property interest in potential water use and, therefore, cannot support causes of action
    pursuant to 42 USC §1983.

    The Court does not reach the statute of limitations argument.

    The demurrer to the Second Cause of Action is sustained without leave to amend.

    The motion to strike is moot.




                                                                                                       5,
                                                                                                           I
                                                                                                           I




                                               90 Exhibit G
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 91 of 92 Page ID #:264




             STATE OF CALIFORNIA, COUNTY OF SAN LUIS OBISPO
                        CERTIFICATE OF MAILING
               MINUTE ORDER ADOPTING TENTATIVE RULING
    Kenneth Noonan vs. Cambria Community Services District                    ISCVP-0282



     Jack Bryan Friedel!
     2173 Salk Ave Ste 250
     Carlsbad             CA 92008




     Timothy Carmel
     1410 Marsh St
     San Luis Obispo CA 93401




                                                                                                        '
    Under penalty of perjury, I hereby certify that I deposited in the United States mail, at Califomia,1
    Paso Robles, first class postage prepaid, in a sealed envelope, a copy of the foregoing addressed
    to each of the above;
                                               OR
    If counsel has a pickup box in the Courthouse a copy was placed in said pickup box this date.

    Dated: 6/9/2016

                           Michael Powell, Clerk of the Court


                           By:
                                 t:)ul.:. lkY�
                                     J lie Vierra
                                                                    Deputy Clerk




                                               91 Exhibit G
Case 2:19-cv-06325-DSF-JEM Document 18 Filed 09/03/19 Page 92 of 92 Page ID #:265




                                   PROOF OF SERVICE
                    STATE OF CALIFORNIA, COUNTY OF SAN LUIS OBISPO
      2
                I am employed in the County of San Luis Obispo, State of California. I am
      3   over the age of 18 and not a part_y to the within action. My business address is
          1908 Spring Street, Paso Robles, California, 93446.
      4
              On Sepj:ember �� 201?,, 1 served the for�iDg document described as
      5   CAMBRIA "COMMuNIT1 SERVICES DI RfCT'S REQUEST FOR
          JUDICIAL NOTICE [FRE 201] (FILED AND SERVED WITH 12(b)(6)
      6   MOTION TO DISMISS) on the interested parties in this action as follows:
      7

      8

      9

     10

     11

     12

     13
          (X)    BY MAIL: I am "readily familiar'' with the firm's practice of collection and
     14          processing correspondence _for mailing. Under that practice, I caused such
                 envelope to be deposited with the U.S. Postal Service on that same day with
     15          postage there�m fully prepaid at Paso Robles, California, in the ordinary
                 course of busmess. I am aware that on motion of the party served, service
     16          is presumed invalid if postal cancellation date or QQstage meter date is more
                 than one day after date of deposit for mailing in affidavit,
     17

     18
          ( )    BY OVERNIGHT DELIVERY: I deposited such envelope, with delivery
                 fees paid or provided for, in a box or other facility regularly maintained by
                 Golden State Overnight, or delivered to a driver or courier authorized by
     19          Golden State Overnight to receive documents.
     20
          ( )    BY EMAIL or ELECTRONIC TRANSMISSION: Based on a Court order
     21          or an agreement of the parties to accept service by email or electronic
                 transmission, I caused the document( s) _ to be sent from email address
     22          merez@carnaclaw.com to the persons at the email addresses listed above. I
                 did not receive, w1thm a reasonable time after the transmission, any
     23          electronic message of other indication that the transmission was
                 unsuccessful.
     24
                 I declare. under penalty of perjury under the laws of the state of California
     25   that the foregoing is true and correct. Executed on September 3, 2019 at Paso




                                                                             �1'.f
          Robles, California.
     26                                              �


     ::                                                Lisa M. Perez


                CAMBRIA COMMUNITY SERVICES DISTRICT'S REQUEST FOR
                            JUDICIAL NOTICE [FRE 201]



                                            92
